EXECUTION COPY
SECOND AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
OF
ALICO HOLDINGS LLC,
A DELAWARE LIMITED LIABILITY COMPANY
Dated as of December 1, 2009

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                  Page   ARTICLE I DEFINITIONS   2 ARTICLE II ORGANIZATION   16
Section 2.01
  Formation of Company   16
Section 2.02
  Name   16
Section 2.03
  Office; Agent for Service of Process   16
Section 2.04
  Term   16
Section 2.05
  Purpose and Scope   16
Section 2.06
  Authorized Acts   16
Section 2.07
  Fiscal Year   17 ARTICLE III CONTRIBUTIONS   17
Section 3.01
  Initial Capital Contribution   17
Section 3.02
  Additional Capital Contributions; Additional Members   17
Section 3.03
  Interest Payments   18
Section 3.04
  Ownership and Issuance of Units   18
Section 3.05
  Unit Certificates   19
Section 3.06
  Termination of Units   20
Section 3.07
  Voting Rights   20
Section 3.08
  Withdrawals   21
Section 3.09
  Liability of the Members Generally   21 ARTICLE IV MANAGEMENT   21
Section 4.01
  Management and Control of the Company   21
Section 4.02
  Actions by the Board of Managers   27
Section 4.03
  Expenses   27
Section 4.04
  Exculpation   28
Section 4.05
  Indemnification   28
Section 4.06
  Notice of Rights   29
Section 4.07
  Rights to Appoint Board Observers   29
Section 4.08
  Compliance with Laws   29

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                  Page   ARTICLE V DISTRIBUTIONS   30
Section 5.01
  Distributions Generally   30
Section 5.02
  Distributions   30
Section 5.03
  Alternate Distributions   31
Section 5.04
  Mandatory Distributions   31
Section 5.05
  [Intentionally Omitted]   32
Section 5.06
  Ordinary Course Distributions   32
Section 5.07
  Restricted Distributions   32 ARTICLE VI [INTENTIONALLY OMITTED]   32 ARTICLE
VII ACCOUNTING AND TAX MATTERS   32
Section 7.01
  Books and Records; Reports   32
Section 7.02
  Tax Returns   32
Section 7.03
  Election to Be Treated as a Corporation   32
Section 7.04
  Tax Treatment of the Transactions   33
Section 7.05
  Confidentiality; Access to Information   33 ARTICLE VIII TRANSFERS AND OTHER
LIQUIDITY RIGHTS   34
Section 8.01
  Transfer in General   34
Section 8.02
  Admission of Members   35
Section 8.03
  Transfers in Violation of Agreement   36
Section 8.04
  Demand Liquidity Event   36
Section 8.05
  Drag-Along   36
Section 8.06
  Participation Redemption   38
Section 8.07
  Public Offerings   38 ARTICLE IX DISSOLUTION; LIQUIDATION   39
Section 9.01
  Dissolution   39
Section 9.02
  Final Accounting   39
Section 9.03
  Liquidation   39
Section 9.04
  Cancellation of Certificate   40 ARTICLE X NOTICES   40

ii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                  Page  
Section 10.01
  Method for Notices   40 ARTICLE XI GENERAL PROVISIONS   41
Section 11.01
  Governing Law   41
Section 11.02
  Amendments by the Members   41
Section 11.03
  Counterparts   42
Section 11.04
  Construction; Headings   42
Section 11.05
  Severability   42
Section 11.06
  Relations with Members   42
Section 11.07
  Waiver of Action for Partition   42
Section 11.08
  Successors and Assigns   42
Section 11.09
  Entire Agreement   43
Section 11.10
  No Third Party Beneficiaries   43
Section 11.11
  Other Instruments and Acts   43
Section 11.12
  Remedies and Waivers   43
Section 11.13
  Public Announcements   43
Section 11.14
  Initial Public Offering   43
Section 11.15
  Consent to Jurisdiction and Service of Process   45
Section 11.16
  Waiver of Jury Trial   46
Section 11.17
  Fees and Expenses   46
Section 11.18
  Regulated Insurance Companies   46

iii



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT OF
ALICO HOLDINGS LLC
     This SECOND AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT (this
“Agreement”) of ALICO HOLDINGS LLC (the “Company”) is made and entered into as
of December 1, 2009, by and among the Company and each of the Persons listed on
the signature pages hereof as Members.
WITNESSETH:
     WHEREAS, American International Group, Inc. (“AIG”) formed the Company as a
limited liability company pursuant to the Delaware Limited Liability Company Act
(6 Del. C. § 18-101, et seq., as amended and in effect from time to time) (the
“Act”) by filing a Certificate of Formation with the Office of the Secretary of
State of the State of Delaware and entering into a Limited Liability Company
Agreement on July 23, 2009 (the “Initial LLC Agreement”); and
     WHEREAS, in connection with the contribution of the American Life Insurance
Company (“ALICO”) to the Company, AIG amended and restated the Initial LLC
Agreement on November 30, 2009 (the “First Amended LLC Agreement”); and
     WHEREAS, the Company has issued 1,000 Senior Preferred Units, 8,000 Junior
Preferred Units and 60,000 Common Units to AIG; and
     WHEREAS, the Federal Reserve Board and the United States Department of the
Treasury (the “U.S. Department of the Treasury”) announced on March 2, 2009, a
series of steps to provide tangible evidence of the U.S. Government’s commitment
to the orderly restructuring of AIG over time in the face of continuing market
dislocation and economic deterioration, including the step of reducing the
amount outstanding under the Credit Agreement in exchange for preferred
interests in two special purpose vehicles created to hold all of the outstanding
common stock of ALICO and American International Assurance Company Limited; and
     WHEREAS, the Federal Reserve Bank of New York (the “FRBNY”) and AIG have
mutually agreed to pursue a separation of certain operating subsidiaries of AIG
in order to enhance their business franchises over the long term; and
     WHEREAS, the parties recognize that the purposes of the arrangements
established pursuant to this Agreement are (i) to repay the FRBNY and the U.S.
Government for the financial assistance provided to AIG by the FRBNY and the
U.S. Government since September 2008 and (ii) to promote the stability of AIG by
improving its financial position while preserving the value of its businesses
over time so that AIG may be in a position to repay its obligations to the FRBNY
and the U.S. Government; and
     WHEREAS, the parties acknowledge the public policy objectives of the FRBNY
and the U.S. Government as well as the responsibilities and obligations of the
Board of AIG to enter into an agreement which represents the best interests of
its stockholders; and

 



--------------------------------------------------------------------------------



 



     WHEREAS, simultaneously with the execution of this Agreement, AIG will
transfer the Preferred Units (the “Preferred Transfer”) to the FRBNY in
accordance with and pursuant to that certain Purchase Agreement (the “Purchase
Agreement”) between AIG and the FRBNY dated as of June 25, 2009; and
     WHEREAS, AIG wishes to effect (i) the amendment and restatement of the
First Amended LLC Agreement and (ii) the continuation of the Company, in each
case, on the terms set forth herein.
     NOW, THEREFORE, in consideration of the covenants and agreements set forth
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
ARTICLE I
DEFINITIONS
     As used in this Agreement, the following terms have the meanings set forth
below:
     Section 1.01 “Act” has the meaning set forth in the Recitals.
     Section 1.02 “Additional Equity Issuance” has the meaning set forth in
Section 3.02(b).
     Section 1.03 “Additional Member” has the meaning set forth in
Section 3.02(b).
     Section 1.04 “Affiliate” of any Person means any Person that directly or
indirectly through one or more intermediaries, Controls, is Controlled by or is
under common Control with such Person, and the term “Affiliated” shall have a
correlative meaning; provided, however, that, for purposes hereof and except as
set forth in Section 1.28(b), (i) none of the Company or any of its Subsidiaries
will be treated as Affiliates of the FRBNY, (ii) none of the AIG Member nor any
of their Affiliates, on the one hand, nor the FRBNY nor any of its Affiliates,
on the other, shall be deemed an Affiliate of the other such Person(s) and
(iii) for the sake of clarity, none of the AIG Credit Facility Trust or the U.S.
Department of the Treasury, on the one hand, or the FRBNY or any of its
Affiliates, on the other, shall be deemed an Affiliate of the other such Person.
     Section 1.05 “Agreement” has the meaning set forth in the Recitals.
     Section 1.06 “AIG” has the meaning set forth in the Recitals.
     Section 1.07 “AIG Credit Facility Trust” means the trust designated as the
AIG Credit Facility Trust established for the sole benefit of the United States
Treasury under that certain trust agreement dated January 16, 2009 and shall
include the trustees thereof acting in their capacities as such trustees as the
context may require.
     Section 1.08 “AIG Member” means (i) to the extent AIG holds any Common
Interest, AIG; or (ii) to the extent AIG does not hold any Common Interest, any
Affiliate of AIG which is a Common Member designated by AIG to be the AIG
Member.

2



--------------------------------------------------------------------------------



 



     Section 1.09 “ALICO” has the meaning set forth in the Recitals.
     Section 1.10 “Authorized Representative” has the meaning set forth in
Section 7.05 hereof.
     Section 1.11 “Bankruptcy” of the Company means (a) the filing by the
Company of a voluntary petition seeking liquidation, reorganization, arrangement
or readjustment, in any form, of its debts under Title 11 of the United States
Code or any other Federal or state insolvency Law, or the Company’s filing an
answer consenting to or acquiescing in any such petition, (b) the making by the
Company of any assignment for the benefit of its creditors, or (c) the
expiration of 60 days after the filing of an involuntary petition under Title 11
of the United States Code, an application for the appointment of a receiver for
the assets of the Company, or an involuntary petition seeking liquidation,
reorganization, arrangement or readjustment of its debts under any other Federal
or state insolvency Law, provided, however, that the same shall not have been
vacated, set aside or stayed within such 60-day period.
     Section 1.12 “Board of Governors” has the meaning set forth in
Section 7.05(b) hereof.
     Section 1.13 “Board of Managers” has the meaning set forth in Section
4.01(a)(i) hereof.
     Section 1.14 “Capital Contribution” means, with respect to any Member, the
amount of money and the fair market value of property contributed to the Company
by such Member (or its predecessors in interest) at such time with respect to
the Interests held by such Member; “Capital Contributions” means, with respect
to any Member, the aggregate amount of money and the fair market value of
property contributed to the Company by such Member (or its predecessors in
interest) with respect to the Interests held by such Member.
     Section 1.15 “Certificate” means the Certificate of Formation as filed with
the Secretary of State of the State of Delaware pursuant to the Act as set forth
in the Recitals hereof, as it may be amended or restated from time to time.
     Section 1.16 “Closing” has the meaning set forth in Section 1.2(a) of the
Purchase Agreement.
     Section 1.17 “Closing Date” has the meaning set forth in Section 1.2(a) of
the Purchase Agreement.
     Section 1.18 “Code” means the United States Internal Revenue Code of 1986,
as amended from time to time.
     Section 1.19 “Common Interest” means the limited liability company
membership interest represented by the Common Units owned by a Common Member in
the Company at any particular time, including the right of such Common Member to
any and all benefits to which a Common Member may be entitled as provided in the
Act, this Agreement, or otherwise, together with the obligations of such Common
Member to comply with all terms and provisions of this Agreement and the Act.

3



--------------------------------------------------------------------------------



 



     Section 1.20 “Common Member” means each Person admitted to the Company as a
Common Member whose name is set forth on Schedule I hereto as a Common Member
with respect to Common Units held by such Person, and any other Person admitted
as an additional or substitute Common Member, so long as such Person remains a
Common Member.
     Section 1.21 “Common Units” has the meaning set forth in
Section 3.04(a)(iii) hereof.
     Section 1.22 “Company” has the meaning specified in the introductory
paragraph hereof.
     Section 1.23 “Company Business” has the meaning set forth in
Section 2.05(a) hereof.
     Section 1.24 “Company Expenses” has the meaning set forth in
Section 4.03(a) hereof.
     Section 1.25 “Comptroller General” has the meaning set forth in Section
7.05(b) hereof.
     Section 1.26 “Consent Holder” means, prior to the Preferred Transfer, AIG
and, following the Preferred Transfer, the FRBNY Member.
     Section 1.27 “Consent Request Contact” has the meaning set forth in Section
4.01(f) hereof.
     Section 1.28 “Control,” “Controlled,” and “Controlling” mean the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting Securities, by contract or otherwise; provided, however,
that the parties hereto and the Company hereby agree as follows:
     (a) none of the FRBNY or any of its Affiliates (whether acting in its
capacity as a Preferred Member or otherwise) shall at any time be deemed to
Control (or have the right to obtain the Control of) the AIG Member, the Company
or any of its Subsidiaries under this Agreement by virtue of any of the
following: (i) the Credit Agreement (as of the date hereof), any related pledge
and security arrangements or the exercise of any rights or the performance of
any obligations thereunder, (ii) the AIG Credit Facility Trust Agreement, dated
as of January 16, 2009, relating to the AIG Credit Facility Trust or the
exercise of any rights or the performance of any obligations thereunder,
(iii) the ownership by the AIG Credit Facility Trust, the U.S. Department of the
Treasury or any other United States Governmental Entity (other than the FRBNY or
any of its Affiliates) of any equity securities of AIG or any of its Affiliates
(other than the Company) or the exercise of any voting or other rights attaching
to any such equity securities and/or (iv) this Agreement or the Purchase
Agreement or the exercise of any rights or the performance of any obligations
hereunder or thereunder; and
     (b) notwithstanding clause (a) of this definition, the FRBNY or any of its
Affiliates (which does not include, for the sake of clarity, the AIG Credit
Facility Trust) shall be deemed to Control the AIG Member, the Company or any of
its Subsidiaries under this Agreement at any time that the FRBNY or any of its
Affiliates (which does not include, for the sake of clarity, the AIG Credit
Facility Trust) (x) shall own, directly or indirectly, either (i) a majority of
the outstanding Common Interests or (ii) securities of AIG representing a
majority of the shares entitled to vote on matters generally presented for a
vote of the

4



--------------------------------------------------------------------------------



 



stockholders of AIG or (y) shall have the right to elect or appoint a majority
of the members of the board of directors or board of managers of AIG or the
Company.
     Section 1.29 “Conversion Demand” has the meaning set forth in
Section 11.14(b) hereof.
     Section 1.30 “Conversion Demanding Member” has the meaning set forth in
Section 11.14(b) hereof.
     Section 1.31 “Credit Agreement” means the Credit Agreement dated
September 22, 2008, between AIG and the FRBNY, as amended from time to time.
     Section 1.32 “Department” means, with respect to any regulated Subsidiary
of the Company, any Governmental Entity which regulates and oversees, in any
material respect, the business of such Subsidiary (including any branch thereof)
in any of the jurisdictions in which such Subsidiary conducts its business.
     Section 1.33 “Drag-Along Buyer” has the meaning set forth in
Section 8.05(a) hereof.
     Section 1.34 “Drag-Along Demand” has the meaning set forth in
Section 8.05(a) hereof.
     Section 1.35 “Drag-Along Members” has the meaning set forth in
Section 8.05(b) hereof.
     Section 1.36 “Drag-Along Notice” has the meaning set forth in
Section 8.05(b) hereof.
     Section 1.37 “Drag-Along Sale” means any sale, merger, consolidation or
other business combination consisting of a Transfer by the Preferred Members of
all of the Interests or other issued and outstanding Equity Interests then held
by the Preferred Members.
     Section 1.38 “Drag-Along Transfer” has the meaning set forth in Section
8.05(a) hereof.
     Section 1.39 “Entity” means any general partnership, limited partnership,
limited liability company, corporation, joint venture, trust, business trust,
cooperative, association or other entity.
     Section 1.40 “Equity Securities” has the meaning set forth in
Section 3.02(a) hereof.
     Section 1.41 “Exchange Act” means the Securities Exchange Act of 1934, as
amended, and applicable rules and regulations thereunder.
     Section 1.42 “First Amended LLC Agreement” has the meaning set forth in the
Recitals.
     Section 1.43 “Fiscal Year” has the meaning set forth in Section 2.07
hereof.
     Section 1.44 “FRBNY” has the meaning set forth in the Recitals.

5



--------------------------------------------------------------------------------



 



     Section 1.45 “FRBNY Member” means the FRBNY and any Permitted Transferee
thereof.
     Section 1.46 “GAO” has the meaning set forth in Section 7.05(b) hereof.
     Section 1.47 “Global Coordinators” has the meaning set forth in
Section 8.07 hereof.
     Section 1.48 “Governmental Entity” means any national, regional, local or
foreign governmental, legislative, judicial, administrative or regulatory
authority, agency, commission, body, court or entity.
     Section 1.49 “Helping Families Act” has the meaning set forth in Section
7.05(b) hereof.
     Section 1.50 “Indebtedness” means, without duplication, with respect to any
Person, all liabilities, obligations and indebtedness for borrowed money of such
Person, of any kind or nature, now or hereafter owing, arising, due or payable,
howsoever evidenced, created, incurred, acquired or owing, whether primary,
secondary, direct, contingent, fixed or otherwise, consisting of indebtedness
for borrowed money or the deferred purchase price of property or services,
excluding purchases of merchandise and services in the ordinary course of
business consistent with past practice, but including (a) all obligations and
liabilities of any Person secured by any lien on such Person’s property, even
though such Person shall not have assumed or become liable for the payment
thereof (except unperfected Permitted Liens incurred in the ordinary course of
business and not in connection with the borrowing of money); (b) all obligations
and liabilities of such Person to pay rent or other amounts under any lease of
(or other arrangement conveying the right to use) real or personal property, or
a combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under
generally accepted accounting principles, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with generally
accepted accounting principles; (c) all obligations and liabilities created or
arising under any conditional sale or other title retention agreement with
respect to property used or acquired by such Person, even if the rights and
remedies of the lessor, seller or lender thereunder are limited to repossession
of such property; (d) all obligations and liabilities under guarantees by such
Person of Indebtedness of another Person; (e) all obligations and liabilities of
such Person in respect of letters of credit, bankers’ acceptances or similar
instruments issued or accepted by banks and other financial institutions for the
account of such Person; (f) all obligations of such Person evidenced by bonds,
notes, debentures, or similar instruments; and (g) all obligations of such
Person with respect to deposits or advances of any kind. Notwithstanding
anything herein to the contrary, Indebtedness shall not include (i) any
obligation of any Person to make any payment, hold funds or securities in trust
or to segregate funds or securities for the benefit of one or more third parties
(including any policyholder, pension fund or mutual fund shareholder or
unitholder) pursuant to any insurance or reinsurance contract, annuity contract,
variable annuity contract, unit-linked or mutual fund account or other similar
agreement or instrument; or any pension fund or mutual fund contract; or any
capital redemption contract or suretyship contract issued pursuant to its
insurance business license in the ordinary course of business, (ii) any
Indebtedness issued, assumed, guaranteed or otherwise incurred by any Insurance
Subsidiary, for or on behalf of any separate account of such Insurance
Subsidiary, in respect of which the recourse of the holder of

6



--------------------------------------------------------------------------------



 



such Indebtedness is limited to assets of such separate account and no other
assets or property whatsoever of any ALICO Entity, (iii) any Indebtedness that
is secured by a real property mortgage under which the recourse of the lender is
limited to the relevant real property and no other assets or property whatsoever
of any ALICO Entity other than recourse liability for customary “bad boy” acts,
(iv) the obligations of any investment funds Controlled by ALICO that would be
considered as liabilities of ALICO on the consolidated financial statements
prepared in accordance with generally accepted accounting principles applicable
to ALICO, but not, for the sake of clarity, in respect of indebtedness for
borrowed money, (v) obligations under Swap Contracts, (vi) obligations under or
arising out of any employee benefit plan, employment contract or other similar
arrangement in existence as of the Closing Date, or (vii) obligations under any
severance or termination of employment agreement or plan. For the avoidance of
doubt, Indebtedness shall not include statutory liens incurred or advances or
deposits or other security granted to any Governmental Entity in connection with
a governmental authorization, registration, filing, license, permit or approval
of the ordinary course of business consistent with past practice.
     Section 1.51 “Indemnified Party” has the meaning set forth in
Section 4.04(b) hereof.
     Section 1.52 “Initial LLC Agreement” has the meaning set forth in the
Recitals hereof.
     Section 1.53 “Initial Capital Contribution” has the meaning set forth in
Section 3.01 hereof.
     Section 1.54 “Initial Period” means the 48-month period following the date
of this Agreement.
     Section 1.55 “Initial Public Offering” means any initial underwritten sale
of Securities of the Company (or its successor corporation), any Entity owning
all or substantially all of the assets of ALICO and its Subsidiaries, taken as a
whole, or any Entity formed solely for the purpose of owning all of the
Interests, in each case, pursuant to an effective registration statement under
the Securities Act filed with the Securities and Exchange Commission on Form S-1
(or a successor form) after which sale such Securities are listed or quoted on a
national securities exchange or authorized to be quoted on an inter-dealer
quotation system of a registered national securities association.
     Section 1.56 “Insurance Subsidiary” means ALICO and any of its Subsidiaries
which are insurance companies. The Insurance Subsidiaries as of the date hereof
are set forth on Schedule II.
     Section 1.57 “Interests” means the Senior Preferred Interests, the Junior
Preferred Interests and the Common Interests.
     Section 1.58 “IPO Demand” has the meaning set forth in Section 8.04(a)
hereof.
     Section 1.59 “IPO Demanding Member” has the meaning set forth in Section
8.04(a) hereof.
     Section 1.60 “Junior Initial Liquidation Preference” means $8 billion.

7



--------------------------------------------------------------------------------



 



     Section 1.61 “Junior Liquidation Preference” means, as of any time, the
Junior Initial Liquidation Preference plus the aggregate Junior Preferred Return
earned thereon during all quarters ended prior to that time minus the amount of
distributions received by the Junior Preferred Members (or their predecessors in
interest) under Sections 5.02(b) (solely with respect to all quarters ended
prior to the then current quarter), 5.02(c) and 5.02(e) hereof prior to that
time.
     Section 1.62 “Junior Preferred Interest” means the limited liability
company membership interest represented by the Junior Preferred Units owned by a
Junior Preferred Member in the Company at any particular time, including the
right of such Junior Preferred Member to any and all benefits to which such
Junior Preferred Member may be entitled as provided in the Act, this Agreement,
or otherwise, together with the obligations of such Junior Preferred Member to
comply with all terms and provisions of this Agreement and the Act.
     Section 1.63 “Junior Preferred Member” means each Person admitted to the
Company as a Member whose name is set forth on Schedule I hereto and who holds
Junior Preferred Units, for so long as such Person holds Junior Preferred Units.
     Section 1.64 “Junior Preferred Payment” means the distribution to the
Junior Preferred Members of the Junior Initial Liquidation Preference plus the
Junior Preferred Return earned thereon in full.
     Section 1.65 “Junior Preferred Redemption” means the Junior Preferred
Payment and the Participation Redemption.
     Section 1.66 “Junior Preferred Return” means a return of five percent (5%)
per annum until September 22, 2013, and thereafter nine percent (9%) per annum,
in each case, compounded quarterly on the average daily balances of the Junior
Liquidation Preference.
     Section 1.67 “Junior Preferred Units” has the meaning set forth in Section
3.04(a)(ii) hereof.
     Section 1.68 “Junior Significant Action” has the meaning set forth in
Section 4.01(d) hereof.
     Section 1.69 “Laws” means any federal, state, local or foreign law, statute
or ordinance, or any rule, regulation, judgment, order, writ, injunction,
ruling, decree or agency requirement of any Governmental Entity. For the sake of
clarity, the term “Laws” includes without limitation: (i) any applicable
anti-corruption laws relating to the offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any government official, (ii) any applicable laws or sanctions administered by
the U.S. Department of the Treasury’s Office of Foreign Assets Control, the
United Nations Security Council or other relevant sanctions authority relating
to dealings or transactions with any Person, in any country or territory, that
at the time of the dealing or transaction is or was the subject of sanctions,
(iii) any applicable anti-money laundering laws and regulations, and (iv) any
applicable U.S. anti-boycott laws and regulations.
     Section 1.70 “Liquidator” has the meaning set forth in Section 9.03(b)
hereof.

8



--------------------------------------------------------------------------------



 



     Section 1.71 “Majority in Interest” means the affirmative vote of the
Members of a particular class whose Unit Percentage represents more than fifty
percent (50%) of the aggregate Unit Percentages of all Members of such
particular class.
     Section 1.72 “Majority Junior Preferred Members” means, at any time, the
Junior Preferred Member(s) (other than the FRBNY Member) that own Junior
Preferred Units representing more than fifty percent (50%) of the then sum of
the aggregate Junior Liquidation Preference plus the aggregate Senior
Liquidation Preference.
     Section 1.73 “Majority Preferred Members” means, at any time, the Preferred
Member(s) (other than the FRBNY Member) that own Preferred Units representing
more than fifty percent (50%) of the then sum of the aggregate Junior
Liquidation Preference plus the aggregate Senior Liquidation Preference.
     Section 1.74 “Manager” has the meaning set forth in Section 4.01(a)(i)
hereof.
     Section 1.75 “Material Subsidiary” means any Subsidiary of the Company that
would constitute a “significant subsidiary” of the Company within the meaning of
Rule 1-02 of Regulation S-X under the Exchange Act if the Company’s Securities
were registered under the Exchange Act. As of the Closing Date, the Material
Subsidiaries are set forth on Schedule III.
     Section 1.76 “Members” means, collectively, the Senior Preferred Members,
the Junior Preferred Members and the Common Members.
     Section 1.77 “Net Proceeds” means, with respect to any Additional Equity
Issuance or any Qualifying Event, the cash proceeds (including cash proceeds
subsequently received (as and when received) in respect of noncash consideration
initially received), net of (i) all expenses and costs (including broker’s fees
or commissions, legal fees, transfer and similar taxes and the Company’s
good-faith estimate of income taxes paid or payable in connection with such
Additional Equity Issuance or Qualifying Event) incurred or assumed in
connection with such Additional Equity Issuance or Qualifying Event,
(ii) amounts provided as a reserve, in accordance with generally accepted
accounting principles, against any liabilities associated with the asset subject
to such Qualifying Event or under any indemnification obligations or purchase
price adjustment associated with such Additional Equity Issuance or Qualifying
Event; provided, however, that to the extent and at the time any such amounts
are released from such reserve, such amounts shall constitute Net Proceeds,
(iii) the principal amount, premium or penalty, if any, interest and other
amounts on any Indebtedness that is secured by the asset sold in such Qualifying
Event and that is required to be repaid with such proceeds (other than any such
Indebtedness assumed by the purchaser of such asset), (iv) the proceeds thereof
required to be paid to employees pursuant to any employee benefit plan,
employment contract or other similar arrangement in effect on the Closing Date,
(v) amounts required to be paid to any Person (other than the Company or any
Subsidiary) owning an interest in the asset subject to such Qualifying Event;
(vi) Regulatory Capital Needs (including proceeds received by the Company in
connection with Section 3.02(c)), and (vii) any amount which (A) may not be
distributed by any Insurance Subsidiary pursuant to any regulatory requirement,
directive or order of any Governmental Entity, or which it would otherwise be
illegal to distribute (whether as a dividend or otherwise), directly or
indirectly to the Company or any of its Subsidiaries, and (B) the

9



--------------------------------------------------------------------------------



 



Company, in consultation with the Members and appropriate rating agencies,
reasonably determines the distribution of which would cause the Insurance
Subsidiary’s ratings to be downgraded; provided further, that in both cases the
Company agrees that it shall use all commercially reasonable efforts to obtain
any rating agency, regulatory or other approvals or assurances as may be
necessary to permit such distribution of Net Proceeds in compliance with
applicable Law and without a credit rating downgrade.
     Section 1.78 “Nondisclosure Agreement” has the meaning set forth in Section
7.05(a) hereof.
     Section 1.79 “Observers” has the meaning set forth in Section 4.07 hereof.
     Section 1.80 “Participating Fair Market Value” means the amount of
distributions that the Junior Preferred Members would receive solely pursuant to
Section 5.03(d) in the event of a distribution to all the Members under
Section 5.03, where the amount of such distributions to all Members is equal to:
(i) following an Initial Public Offering, the Net Proceeds that the Company
would receive (and that would be available for distribution to the Members) in
connection with a Public Offering of one hundred percent (100%) of the equity
securities in the Entity subject to the Initial Public Offering then held,
directly or indirectly, by the Company, based on the average closing sales price
of the equity securities in the Entity subject to the Initial Public Offering on
the trading day immediately prior to the date of determination; and (ii) prior
to an Initial Public Offering, the total amount that would be received by the
Members in a sale of one hundred percent (100%) of the Equity Securities of the
Company, as determined in accordance with Section 8.06.
     Section 1.81 “Participation Redemption” has the meaning set forth in
Section 8.06 hereof.
     Section 1.82 “Permitted Liens” means (a) liens that secure debt that is
reflected on the Financial Statements, as defined in the Purchase Agreement;
(b) liens for taxes, assessments or other governmental charges or levies that
are not yet due or payable or that are being contested in good faith by
appropriate proceedings; (c) statutory liens of landlords and liens of carriers,
warehousemen, mechanics, materialmen, repairmen and other liens imposed by Law
for amounts not yet due; (d) liens incurred or deposits made to a Governmental
Entity in connection with a governmental authorization, registration, filing,
license, permit or approval; (e) liens incurred or deposits made in the ordinary
course of the business of the Company, ALICO or any of their respective
Subsidiaries in connection with workers’ compensation, unemployment insurance or
other types of social security; (f) defects of title, easements, rights-of-way,
covenants, restrictions and other similar charges or encumbrances not materially
interfering with the ordinary conduct of business or which are shown by a
current title report or other similar report or listing previously provided or
made available to the FRBNY; (g) liens not created by the Company, ALICO or any
of their respective Subsidiaries that affect the underlying fee interest of any
leased real property; (h) liens incurred in the ordinary course of the business
of the Company, ALICO or any of their respective Subsidiaries securing
obligations or liabilities that are not individually or in the aggregate
material to the relevant asset or property, respectively; (i) all licenses,
agreements, settlements, consents, covenants not to assert and other
arrangements entered into in the ordinary course of the business of the Company,
ALICO or any of their respective

10



--------------------------------------------------------------------------------



 



Subsidiaries; (j) zoning, building and other generally applicable land use
restrictions; (k) liens that have been placed by a third party on the fee title
of the real property constituting the leased real property or real property over
which the Company, ALICO or any of their respective Subsidiaries have easement
rights; (l) leases or similar agreements affecting the real property owned by
the Company, ALICO or any of their respective Subsidiaries, provided that such
leases and agreements have been provided or made available to the FRBNY;
(m) liens or other restrictions on transfer imposed by applicable insurance
Laws; (n) pledges or other collateral assignments of assets, including by means
of a credit for reinsurance trust, to or for the benefit of cedents under
reinsurance written by each of ALICO or any of its Subsidiaries that is an
insurance company, for purposes of statutory accounting credit; (o) liens
granted under securities lending and borrowing agreements, repurchase and
reverse repurchase agreements and derivatives entered into in the ordinary
course of the business of the Company, ALICO or any of their respective
Subsidiaries; (p) clearing and settlement liens on securities and other
investment properties incurred in the ordinary course of clearing and settlement
transactions in such securities and other investment properties and the holding
of legal title or other interests in securities or other investment properties
by custodians or depositories in the ordinary course of the business of the
Company, ALICO or any of their respective Subsidiaries; (q) agreements with any
Governmental Entities or any public utilities or private suppliers of services,
including subdivision agreements, development agreements and site control
agreements (provided, however, that such agreements do not materially interfere
with the ordinary conduct of business of the Company, ALICO or any of their
respective Subsidiaries); (r) rights of the owners of any mineral rights
(provided, however, that such rights do not materially interfere with the
ordinary conduct of business of the Company, ALICO or any of their respective
Subsidiaries); (s) reservations, limitations, appropriations, provisos and
conditions in the original grants from the crown or the relevant Governmental
Entity, native land claims and statutory exceptions to title; and (t) any liens
between AIG and the FRBNY created by (1) the Guarantee and Pledge Agreement or
(2) the Credit Agreement.
     Section 1.83 “Permitted Transferee” means, with respect to (i) the Common
Members, (A) prior to the Junior Preferred Payment, (1) the FRBNY, AIG, any
Common Member or any Person that is a Wholly-Owned Subsidiary of any Common
Member (but only for so long as that Person remains a Wholly-Owned Subsidiary of
the transferring Common Member as further provided in the agreement to be bound
which shall be executed and delivered by such Permitted Transferee in accordance
with Section 8.02 hereof) and (2) the FRBNY as pledgee under the Guarantee and
Pledge Agreement dated as of September 22, 2008, as amended on the Closing Date;
and (B) following the Junior Preferred Payment, any Affiliate thereof and
(ii) the Preferred Members, (A) the U.S. Department of the Treasury or any other
department or agency of the U.S. Government; (B) any Entity wholly-owned by such
Preferred Member and/or one or more of its Permitted Transferees and established
solely to hold the Preferred Interest on behalf of such Preferred Member and/or
one or more of its Permitted Transferees; or (C) any trust or similar Entity
established on behalf of such Preferred Member and/or one or more of its
Permitted Transferees and solely to hold the Preferred Interest on behalf of
such Preferred Member and/or one or more of its Permitted Transferees (but only
for so long as that Person continues to satisfy the requirements of
Sections 1.83(ii)(B) or (C) herein, as further provided in the agreement to be
bound which shall be executed and delivered by such Permitted Transferee in
accordance with Section 8.02 hereof).

11



--------------------------------------------------------------------------------



 



     Section 1.84 “Person” means any individual or Entity and, where the context
so permits, the legal representatives, successors in interest and permitted
assigns of such Person.
     Section 1.85 “Preferred Interests” means the Senior Preferred Interest and
the Junior Preferred Interest.
     Section 1.86 “Preferred Member” means each Person admitted to the Company
as a Junior or Senior Preferred Member whose name is set forth on Schedule I
hereto as a Junior or Senior Preferred Member with respect to Preferred Units
held by such Person, and any other Person admitted as an additional or
substitute Junior or Senior Preferred Member, so long as such Person remains a
Junior or Senior Preferred Member.
     Section 1.87 “Preferred Participating Return” has the meaning set forth in
Section 5.02(g) hereof.
     Section 1.88 “Preferred Transfer” has the meaning set forth in the
Recitals.
     Section 1.89 “Preferred Units” has the meaning set forth in
Section 3.04(a)(ii) hereof.
     Section 1.90 “Public Offering” means any public sale of Securities of the
Company or any Material Subsidiary (i) in a primary sale in which the Company or
such Material Subsidiary is the issuer of such Securities, including without
limitation, an Initial Public Offering; or (ii) in a secondary sale in which the
Company or any of its Subsidiaries is the selling stockholder.
     Section 1.91 “Purchase Agreement” has the meaning set forth in the Recitals
hereof.
     Section 1.92 “Qualifying Event” means (i) any Public Offering, (ii) a
liquidation or winding up of the Company or any Material Subsidiary or (iii) a
Voluntary Sale; provided, however, that in no event shall any (A) Initial Public
Offering, effected by virtue of the exercise by the IPO Demanding Member of the
rights set forth in Section 8.04(a), or (B) Sale of the Company, effected by
virtue of the exercise by the Sale Demanding Member of the rights set forth in
Section 8.04(b), constitute a Qualifying Event.
     Section 1.93 “Redemption Notice” has the meaning set forth in Section 8.06
hereof.
     Section 1.94 “Regulations” means the Income Tax Regulations promulgated
under the Code, as amended.
     Section 1.95 “Regulatory Capital Needs” means, with respect to any
Insurance Subsidiary, the amounts required to satisfy any of its existing
capital or liquidity needs arising under applicable Law or regulatory
requirement, directive or order of any relevant Department.
     Section 1.96 “Sale Demanding Member” has the meaning set forth in Section
8.04(b) hereof.
     Section 1.97 “Sale of the Company” means (i) the sale, merger,
consolidation, business combination or similar transaction or related series of
transactions (other than an Initial Public Offering) involving the Company or
any other Entity owning all or substantially all of the assets

12



--------------------------------------------------------------------------------



 



of the Company and its Subsidiaries, taken as a whole, as a result of which a
Person or group of Persons (excluding any existing Members and their Permitted
Transferees) own (directly or indirectly) fifty percent (50%) or more of the
voting power of the Company (or such other Entity (or the surviving or resulting
Entity thereof)) or (ii) the sale or transfer of all or substantially all of the
assets of the Company and its Subsidiaries, taken as a whole, in a single
transaction or a series of related transactions.
     Section 1.98 “Sale of the Company Demand” has the meaning set forth in
Section 8.04(b) hereof.
     Section 1.99 “Securities” means equity securities of every kind and nature,
including stock, warrants, options or options or agreements to acquire any of
the foregoing, and other instruments representing equity in any Entity.
     Section 1.100 “Securities Act” means the Securities Act of 1933, as amended
from time to time.
     Section 1.101 “Securities Lending Management” means any transaction
undertaken to manage liquidity of ALICO and its Subsidiaries in connection with
the existing and ongoing securities lending program up to the amounts disclosed
to the FRBNY pursuant to the Purchase Agreement and in the ordinary course of
business consistent with past practice or the unwinding of such securities
lending program, provided, however, that all amounts owed by ALICO and its
Subsidiaries under all securities lending facilities pursuant to such securities
lending program do not exceed, in the aggregate and at any time, the aggregate
amounts outstanding under all such securities lending facilities as of
February 28, 2009.
     Section 1.102 “Selling Member” has the meaning set forth in Section 8.05(a)
hereof.
     Section 1.103 “Senior Initial Liquidation Preference” means $1 billion.
     Section 1.104 “Senior Liquidation Preference” means, as of any time, the
Senior Initial Liquidation Preference plus the aggregate Senior Preferred Return
earned thereon during all quarters ended prior to that time minus the amount of
distributions received by the Senior Preferred Members (or their predecessors in
interest) under Section 5.02(a) hereof (solely with respect to all quarters
ended prior to the then current quarter) and Section 5.02(d) hereof prior to
that time.
     Section 1.105 “Senior Preferred Interest” means the limited liability
company membership interest represented by the Senior Preferred Units owned by a
Senior Preferred Member in the Company at any particular time, including the
right of such Senior Preferred Member to any and all benefits to which such
Senior Preferred Member may be entitled as provided in the Act, this Agreement,
or otherwise, together with the obligations of such Senior Preferred Member to
comply with all terms and provisions of this Agreement and the Act.
     Section 1.106 “Senior Preferred Member” means each Person admitted to the
Company as a Member whose name is set forth on Schedule I hereto and who holds
Senior Preferred Units, for so long as such Person holds Senior Preferred Units.

13



--------------------------------------------------------------------------------



 



     Section 1.107 “Senior Preferred Redemption” means the distribution to the
Senior Preferred Members of the Senior Initial Liquidation Preference plus the
Senior Preferred Return earned thereon in full.
     Section 1.108 “Senior Preferred Return” means a return of five percent (5%)
per annum until September 22, 2013, and thereafter nine percent (9%) per annum,
in each case, compounded quarterly on the average daily balances of the Senior
Liquidation Preference.
     Section 1.109 “Senior Preferred Units” has the meaning set forth in Section
3.04(a)(i) hereof.
     Section 1.110 “Senior Significant Action” has the meaning set forth in
Section 4.01(e) hereof.
     Section 1.111 “Significant Action Request Notice” has the meaning set forth
in Section 4.01(f) hereof.
     Section 1.112 “Subsidiary” means, with respect to any specified Person, any
other Person in which such specified Person, directly or indirectly through one
or more Affiliates or otherwise, beneficially owns more than fifty percent (50%)
of the ownership interest (determined by equity or economic interests) in, or
the right to appoint a majority of the board of managers or similar governing
body of, such other Person; provided, however, that for the sake of clarity, the
AIG Credit Facility Trust shall not be a Subsidiary of the FRBNY.
     Section 1.113 “Substituted Member” has the meaning set forth in
Section 8.02 hereof.
     Section 1.114 “Swap Contracts” shall have the meaning provided for such
term in the Credit Agreement.
     Section 1.115 “Third Party” means a prospective purchaser (other than a
Permitted Transferee of the prospective selling Member) of Equity Securities in
a bona fide arm’s-length transaction.
     Section 1.116 “Trading Value” means the average closing sales price,
rounded to four decimal points, of the Equity Securities of the Entity subject
to the Initial Public Offering on the primary securities exchange upon which
such Securities are traded for the period of the ten consecutive trading days
ending on the second full trading day prior to the determination date.
     Section 1.117 “Transaction Documents” has the meaning set forth in Section
6.6(kk) of the Purchase Agreement.
     Section 1.118 “Transfer” means, with respect to any Interests, (i) when
used as a verb, to sell, assign, dispose of, exchange, pledge, encumber,
hypothecate or otherwise transfer any such Interests or any participation or
interest therein, whether directly or indirectly, or agree or commit to do any
of the foregoing and (ii) when used as a noun, a direct or indirect sale,
assignment, disposition, exchange, pledge, encumbrance, hypothecation, or other
transfer of any such Interests or any participation or interest therein or any
agreement or commitment to do any of the foregoing.

14



--------------------------------------------------------------------------------



 



     Section 1.119 “UCC” has the meaning set forth in Section 3.05(c) hereof.
     Section 1.120 “Unit Certificates” has the meaning set forth in
Section 3.05(a) hereof.
     Section 1.121 “Unit Percentage” means, with respect to each class of
Members, a fraction, the numerator of which is the aggregate number of Units of
such class held by a Member, and the denominator of which is the aggregate
number of all Units of such class of Units then issued and outstanding.
     Section 1.122 “Units” means, collectively, the Senior Preferred Units, the
Junior Preferred Units and the Common Units.
     Section 1.123 “U.S. Department of the Treasury” has the meaning set forth
in the Recitals.
     Section 1.124 “Voluntary Sale” means any (i) sale, lease, transfer,
conveyance or other disposition, in one or a series of related transactions, of
assets (including equity interest in any Subsidiary) of the Company or any
Subsidiary resulting in Net Proceeds to the Company or such Subsidiary of more
than $15 million or (ii) any sale, merger, consolidation or other business
combination consisting of a Transfer of any Securities of the Company or any
Material Subsidiary, in the case of clauses (i) and (ii) above, other than in
each case any (A) Initial Public Offering effected by virtue of the exercise by
the IPO Demanding Member of the rights set forth in Section 8.04(a) or (B) Sale
of the Company effected by virtue of the exercise by the Sale Demanding Member
of the rights set forth in Section 8.04(b); provided, however, that none of the
following shall be deemed a Voluntary Sale: (U) any transaction between ALICO
and any of its Subsidiaries or between any Subsidiaries of ALICO, (V) the
managing of investment assets by the Insurance Subsidiaries in the ordinary
course of business consistent with past practices, (W) the Insurance
Subsidiaries effecting treasury and cash management functions conducted in the
ordinary course of business consistent with past practices, (X) Securities
Lending Management, (Y) reinsurance or co-insurance arrangements entered into in
the ordinary course of business consistent with past practices, and (Z) the
creation of any Lien (as defined in the Credit Agreement), permitted under
Section 6.01 of the Credit Agreement.
     Section 1.125 “Wholly-Owned Subsidiary” means, with respect to any
specified Person, any other Person in which such specified Person, directly or
indirectly through one or more Affiliates or otherwise, beneficially owns at
least ninety-five percent (95%) of both the ownership interest (determined by
equity or economic interests) in, and the voting control of, such other Person.
ARTICLE II
ORGANIZATION
     Section 2.01 Formation of Company. The Company has previously been formed
pursuant to the Act. The First Amended LLC Agreement is hereby amended and
restated in its entirety, and the Company is hereby continued. The rights and
liabilities of the Members shall be as provided for in the Act if not otherwise
expressly provided for in this Agreement.

15



--------------------------------------------------------------------------------



 



     Section 2.02 Name. The name of the Company is “ALICO Holdings LLC.” The
Company Business shall be conducted under such name or under such other names as
the Board of Managers may deem appropriate in compliance with applicable Law.
     Section 2.03 Office; Agent for Service of Process. The address of the
Company’s registered office in Delaware is c/o Corporation Service Company, 2711
Centerville Road, Suite 400, City of Wilmington, County of New Castle, Delaware
19808. The name and address of the registered agent in Delaware for service of
process are Corporation Service Company, 2711 Centerville Road, Suite 400, City
of Wilmington, County of New Castle, Delaware 19808. The Board of Managers may
change the registered office and the registered agent of the Company from time
to time. The Company shall maintain a principal place of business and office(s)
at such place or places in the United States as the Board of Managers may from
time to time designate.
     Section 2.04 Term. The Company commenced on the date of the filing of the
Certificate, and the term of the Company shall continue until the dissolution of
the Company in accordance with the provisions of Article IX hereof or as
otherwise provided by applicable Law.
     Section 2.05 Purpose and Scope.
          (a) The sole and exclusive purpose and business of the Company (the
“Company Business”) is to directly or indirectly hold, exercise rights with
respect to and dispose of its investments in (i) ALICO and (ii) any other
Entities created in connection with the transactions contemplated or actions
permitted under this Agreement.
          (b) The Company shall have the power to do any and all acts reasonably
necessary, appropriate, proper, advisable, incidental or convenient to or for
the furtherance of the Company Business and for the protection and benefit of
the Company, and shall have, without limitation, any and all of the powers that
may be exercised on behalf of the Company by the Board of Managers pursuant to
this Agreement, including pursuant to Section 2.06 hereof.
     Section 2.06 Authorized Acts. In furtherance of the Company Business only,
but subject to all other provisions of this Agreement including, but not limited
to, Sections 4.01(d) and 4.01(e), the Board of Managers, on behalf of the
Company, is hereby authorized and empowered:
          (a) To do any and all things and perform any and all acts necessary or
incidental to the Company Business;
          (b) To enter into, and take any action under, any contract, agreement
or other instrument as the Board of Managers shall determine to be necessary or
desirable to further the objects and purposes of the Company, including without
limitation contracts or agreements with any Member or prospective Member;
          (c) To open, maintain and close bank accounts and draw checks or other
orders for the payment of money and open, maintain and close brokerage, money
market fund and similar accounts;

16



--------------------------------------------------------------------------------



 



          (d) To incur expenses and other obligations on behalf of the Company
in accordance with this Agreement;
          (e) To bring and defend actions and proceedings at law or in equity
and before any governmental, administrative or other regulatory agency, body or
commission;
          (f) To prepare and file all necessary returns and statements, pay all
taxes, assessments and other impositions applicable to the assets of the
Company, and withhold amounts with respect thereto from funds otherwise
distributable to any Member;
          (g) To determine the accounting methods and conventions to be used in
the preparation of any accounting or financial records of the Company; and
          (h) To act for and on behalf of the Company in all matters that the
Board of Managers determine to be necessary, convenient or incidental to the
conduct of the Company Business.
     Section 2.07 Fiscal Year. The fiscal year (the “Fiscal Year”) of the
Company shall end on December 31st of each calendar year unless, for federal
income tax purposes, another Fiscal Year is required. The Company shall have the
same Fiscal Year for United States federal income tax purposes and for
accounting purposes.
ARTICLE III
CONTRIBUTIONS
     Section 3.01 Initial Capital Contribution. The Members have made or caused
to be made an initial Capital Contribution (the “Initial Capital Contribution”),
as reflected on Schedule I hereto. The Board of Managers shall cause Schedule I
to be updated from time to time as necessary to accurately reflect the
information required to be included therein by virtue of any developments after
the date hereof. Any revision to Schedule I made in accordance with this
Section 3.01 shall not be deemed an amendment to this Agreement. Any reference
in this Agreement to Schedule I shall be deemed to be a reference to Schedule I
as revised and in effect from time to time.
     Section 3.02 Additional Capital Contributions; Additional Members.
          (a) No Member shall be required to make any additional Capital
Contributions to the Company, except as provided in Section 3.02(c). In
addition, no Member shall be permitted to make any additional Capital
Contributions to the Company without the prior written consent of the Board of
Managers. The Board of Managers, subject to Sections 4.01(d) and 4.01(e) hereof,
shall have the authority to issue Units or other equity securities of the
Company, including any security or instrument convertible into (or exchangeable
or exercisable for) equity securities of the Company (collectively, “Equity
Securities”) in such amounts and at a purchase price per Unit or other Equity
Security as reasonably determined by the Board of Managers. For the avoidance of
doubt, Units or other Equity Securities shall be issued to a Member pursuant to
this Section 3.02(a) on the same date in which such Member makes a Capital
Contribution to the Company.

17



--------------------------------------------------------------------------------



 



          (b) Subject to Sections 4.01(d) and 4.01(e), in the event that the
Board of Managers determines to issue additional Equity Securities of the
Company for a cash contribution, the Board of Managers may seek new members
(each, an “Additional Member”) to provide such cash contribution or any portion
thereof, and one or more Additional Members may be admitted into the Company at
any time with the written consent of the Board of Managers. The Net Proceeds to
the Company from any such issuance of additional Equity Securities, other than
pursuant to Section 3.02(c) (each, an “Additional Equity Issuance”), shall be
distributed to the Members pursuant to Section 5.02.
          (c) The AIG Member hereby agrees that, at any time and from time to
time prior to an Initial Public Offering, if sufficient funds are not available
from the proceeds of any Additional Equity Issuance or from ALICO or its
Subsidiaries to allow the Company or any of its Insurance Subsidiaries to
satisfy or comply with any Regulatory Capital Needs, then the AIG Member will
provide (or cause to be provided) an amount equal to such deficiency to the
Company, in the form of additional Capital Contributions, for contribution by
the Company to the relevant Insurance Subsidiary. With respect to each new
Capital Contribution made, or caused to be made, by the AIG Member pursuant to
this Section 3.02(c), the AIG Member or its designee, as applicable, will
receive additional Common Units at a per Common Unit purchase price equal to the
per Common Unit value at the closing of the Initial Capital Contribution, and to
the extent not previously admitted, any such designee shall be admitted into the
Company pursuant to Section 8.02.
     Section 3.03 Interest Payments. No interest shall be paid to any Member on
any Capital Contributions (without limiting in any respect the accrual of the
Junior Preferred Return or the Senior Preferred Return on the Junior Liquidation
Preference or the Senior Liquidation Preference, respectively, as further set
forth herein). All Capital Contributions (other than the Initial Capital
Contribution) shall be denominated and payable in U.S. dollars.
     Section 3.04 Ownership and Issuance of Units.
          (a) (i) The Company has issued senior preferred units (“Senior
Preferred Units”) in respect of the Senior Preferred Interest. Each Senior
Preferred Member owns that number of Senior Preferred Units as appears next to
its name on Schedule I hereto.
               (ii) The Company has issued junior preferred units (“Junior
Preferred Units” and, together with the Senior Preferred Units, the “Preferred
Units”) in respect of the Junior Preferred Interest. Each Junior Preferred
Member owns that number of Junior Preferred Units as appears next to its name on
Schedule I hereto.
               (iii) The Company has issued common units (“Common Units”) in
respect of the Common Interest. Each Common Member owns that number of Common
Units as appears next to its name on the Schedule I hereto.
     (b) Subject to Sections 4.01(d) and 4.01(e) hereof, the Board of Managers
may issue an unlimited number of Preferred Units and Common Units.

18



--------------------------------------------------------------------------------



 



     Section 3.05 Unit Certificates.
          (a) The Board of Managers shall issue certificates for Units of the
Company to each Member (unless such Member waives the certification requirement)
and such certificates shall be in such form as approved by the Board of Managers
(the “Unit Certificates”). The Unit Certificates shall be signed by one or more
of the Managers. Any and all signatures on the Unit Certificates may be a
facsimile and may be sealed with the seal of the Company or a facsimile thereof.
If any Manager, officer, transfer agent, or registrar who has signed, or whose
facsimile signature has been placed upon, a Unit Certificate has ceased to be
such Manager, officer, transfer agent, or registrar before such certificate is
issued, such certificate may be issued by the Company with the same effect as if
he were such Manager, officer, transfer agent, or registrar at the date of
issue. The Unit Certificates shall be consecutively numbered and shall be
entered in the books of the Company as they are issued and shall exhibit the
Member’s name and the number and type of Units.
          (b) The Managers may direct a new Unit Certificate or Certificates to
be issued in place of a Unit Certificate or Certificates theretofore issued by
the Company and alleged to have been lost, stolen, or destroyed, upon the making
of an affidavit of that fact by the person claiming the Unit Certificate or
Certificates representing Units to be lost, stolen, or destroyed. When
authorizing such issue of a new Unit Certificate or Certificates the Managers
may, in their discretion and as a condition precedent to the issuance thereof,
require the applicable Member and holder of such lost, stolen, or destroyed Unit
Certificate or Certificates, or its legal representative, to advertise the same
in such manner as it shall require or to give the Company a bond with a surety
or sureties satisfactory to the Company in such sum as it may direct as
indemnity against any claim, or expense resulting from a claim, that may be made
against the Company in respect of the Unit Certificate or Certificates alleged
to have been lost, stolen, or destroyed.
          (c) Each Unit shall constitute a “security” within the meaning of, and
governed by, (i) Article 8 of the Uniform Commercial Code (including Section 8
102(a)(15) thereof) as in effect from time to time in the State of Delaware (the
“UCC”) and (ii) the corresponding provisions of the Uniform Commercial Code of
any other applicable jurisdiction that now or hereafter substantially includes
the 1994 revisions to Article 8 thereof as adopted by the American Law Institute
and the National Conference of Commissioners on Uniform State Laws and approved
by the American Bar Association on February 14, 1995. Notwithstanding any
provision of this Agreement to the contrary, to the extent that any provision of
this Agreement is inconsistent with any non-waivable provision of Article 8 of
the UCC, such provision of Article 8 of the UCC shall be controlling.
          (d) The Unit Certificates will bear the following legend:
“THE SECURITIES REPRESENTED BY THIS INSTRUMENT ARE GOVERNED BY THE LIMITED
LIABILITY COMPANY AGREEMENT OF ALICO HOLDINGS LLC IN EFFECT FROM TIME TO TIME,
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), OR ANY NON-U.S. OR STATE SECURITIES LAWS AND MAY NOT BE
TRANSFERRED,

19



--------------------------------------------------------------------------------



 



SOLD OR OTHERWISE DISPOSED OF EXCEPT IN COMPLIANCE WITH SUCH AGREEMENT AND SUCH
ACT OR SUCH LAWS.”
          (e) The Unit Certificates representing Senior Preferred Units will
have the following legend (in addition to the legend set forth in
Section 3.05(d)).
“THE SECURITIES REPRESENTED BY THIS INSTRUMENT AND THE RIGHTS THEREUNDER ARE
GOVERNED BY THE LIMITED LIABILITY COMPANY AGREEMENT OF ALICO HOLDINGS LLC IN
EFFECT FROM TIME TO TIME AND SHALL TERMINATE UPON THE SENIOR PREFERRED
REDEMPTION (AS DEFINED THEREIN).”
          (f) The Unit Certificates representing Junior Preferred Units will
have the following legend (in addition to the legend set forth in
Section 3.05(d)).
“THE SECURITIES REPRESENTED BY THIS INSTRUMENT AND THE RIGHTS THEREUNDER ARE
GOVERNED BY THE LIMITED LIABILITY COMPANY AGREEMENT OF ALICO HOLDINGS LLC IN
EFFECT FROM TIME TO TIME AND SHALL TERMINATE UPON THE JUNIOR PREFERRED
REDEMPTION (AS DEFINED THEREIN).”
     Section 3.06 Termination of Units.
          (a) Upon the Senior Preferred Redemption, the Senior Preferred Units
shall automatically terminate without any further action necessary on behalf of
the Company or the Senior Preferred Members and the Senior Preferred Members
shall return the Senior Preferred Unit Certificates to the Company for
cancellation. Effective upon the Senior Preferred Redemption, the Senior
Preferred Units shall have no rights as a Member, economic or otherwise, under
this Agreement including, without limitation, any right to distributions under
Sections 5.02, 5.03 and 9.03(c) or otherwise.
          (b) Upon the Junior Preferred Redemption, the Junior Preferred Units
shall automatically terminate without any further action necessary on behalf of
the Company or the Junior Preferred Members and the Junior Preferred Members
shall return the Junior Preferred Unit Certificates to the Company for
cancellation. Effective upon the Junior Preferred Redemption, the Junior
Preferred Units shall have no rights as a Member, economic or otherwise, under
this Agreement including, without limitation, any right to distributions under
Sections 5.02, 5.03 and 9.03(c) or otherwise.
     Section 3.07 Voting Rights. Except as otherwise provided in the Act, in
Section 4.01(d), Section 4.01(e) or as otherwise provided herein, Preferred
Members shall not be entitled to any vote or consent right in respect of their
Preferred Units with respect to any matters of the Company. All Common Members
shall be entitled to one vote for each Common Unit held by such Common Member.
     Section 3.08 Withdrawals. Except as explicitly provided elsewhere herein,
no Member shall have any right (a) to withdraw as a Member from the Company,
(b) to withdraw from the Company all or any part of such Member’s Capital
Contributions, (c) to receive any property or

20



--------------------------------------------------------------------------------



 



cash in return for such Member’s Capital Contributions or in respect of
distributions to the Preferred Members in accordance with Article V or (d) to
receive any distribution from the Company, except in accordance with Article V
and Article IX hereof.
     Section 3.09 Liability of the Members Generally. Except as explicitly
provided elsewhere herein or in the Act, no Member shall be liable for any
debts, liabilities, contracts or obligations of the Company whatsoever. Without
in any way limiting Section 4.01(a)(viii), no Member shall have any fiduciary
duty to the Company or any other Member. Each of the Members acknowledges that
its Capital Contributions are subject to the claims of any and all creditors of
the Company to the extent provided by the Act and other applicable Law.
ARTICLE IV
MANAGEMENT
     Section 4.01 Management and Control of the Company.
          (a) (i) The Members have established the Company as a
“managers-managed” limited liability company and have agreed to designate a
board of managers (the “Board of Managers”) of three Persons to manage the
Company and its business and affairs. Each of the Persons appointed to the Board
of Managers is referred to herein as a “Manager.” The Managers shall be
designated solely by a Majority in Interest of the Common Members. Any Manager
may be removed, at any time, by a Majority in Interest of the Common Members, in
their sole discretion.
               (ii) The Board of Managers shall be comprised of the individuals
set forth on Schedule IV attached hereto. The Board of Managers shall cause
Schedule IV to be updated from time to time as necessary to reflect any removal
and/or the filling of any vacancy. Any revision to Schedule IV made in
accordance with this Section 4.01(a)(ii) shall not be deemed an amendment to
this Agreement. Any reference in this Agreement to Schedule IV shall be deemed
to be a reference to Schedule IV as revised and in effect from time to time.
               (iii) The Board of Managers shall have the exclusive right to
manage and control the Company, subject to the Act and any provisions herein
requiring the approval of certain Members including Sections 4.01(d), 4.01(e)
and 8.04 hereof. Except as otherwise specifically provided herein, the Board of
Managers shall have the right to perform all actions necessary, convenient or
incidental to the accomplishment of the purposes and authorized acts of the
Company, as specified in Sections 2.05 and 2.06 hereof, and each Manager shall
possess and may enjoy and exercise all of the rights and powers of a “manager”
as provided in and under the Act; and each Manager shall be a “manager” for
purposes of the Act; provided, however, that no individual Manager shall have
the authority to act for or bind the Company without the requisite consent of
the Board of Managers.
               (iv) Unless expressly provided to the contrary in this Agreement,
any action, consent, approval, election, decision or determination to be made by
the Board of Managers under or in connection with this Agreement (including any
act by the Board of Managers within its “discretion” under this Agreement and
the execution and delivery of any

21



--------------------------------------------------------------------------------



 



documents or agreements on behalf of the Company), shall be in the sole and
absolute discretion of the Board of Managers.
               (v) Meetings of the Board of Managers shall be held not less than
quarterly. All quarterly and other meetings of the Board of Managers shall be
held in the continental United States or telephonically. All quarterly and other
meetings of the Board of Managers shall be held when called by any Manager, upon
not less than five business days’ advance written notice to the other Managers
and the Observers. Attendance at any meeting of the Board of Managers shall
constitute waiver of notice of such meeting. Additionally, a waiver of such
notice in writing signed by any Manager or Observer entitled to such notice,
whether before or after the time stated therein, shall be deemed equivalent to
the giving of such notice. The quorum for a meeting of the Board of Managers
shall be a majority of the Managers. Managers may participate in any meeting of
the Board of Managers by conference telephone or similar communications
equipment by means of which all persons participating in the meeting can hear
each other. All action taken by the Board of Managers shall be by a vote of a
simple majority of the Managers present at a meeting thereof in person or by
telephone. Except as expressly provided in this Section 4.01(a), the Board of
Managers shall conduct its business in such manner and by such procedures as a
majority of its members deem appropriate.
               (vi) The Board of Managers may also take action without any
meeting of the Managers by written consent of a simple majority of the Managers
setting forth the action to be approved.
               (vii) The Board of Managers may create and maintain customary
committees, including an executive committee, an audit committee and a
compensation committee.
               (viii) To the fullest extent permitted by applicable Law,
including, without limitation, Section 18-1101(c) of the Act, and
notwithstanding any provision at law or in equity to the contrary, in conducting
the affairs of the Company, the Managers and the Board of Managers shall take
into account the interests of (and shall owe fiduciary duties, including the
duties of care, loyalty, candor and good faith, to) the Company and shall not
owe any fiduciary duties to the Members directly, to creditors or to any other
constituency, provided, however, that actions pursuant to each of Sections 5.04,
5.06(a), 8.04 and 8.05 hereof shall be excluded from this Section 4.01(a)(viii).
          (b) Except as provided in Sections 4.01(d), 4.01(e), 8.04 or 8.05
hereof, no Member, in its capacity as such, shall participate in or have any say
or control whatsoever over the Company Business. Each such Member hereby
consents to the exercise by the Board of Managers of the powers conferred upon
the Board of Managers by this Agreement. Except as provided in Sections 4.01(d),
4.01(e), 8.04 or 8.05 hereof, the Members, in their capacities as such, shall
not participate in the management, direction or operation of the activities or
affairs of the Company and shall not have any authority or right, in their
capacities as Members of the Company, to act for or bind the Company.
          (c) The Board of Managers is authorized to appoint any person as an
officer of the Company who shall have such powers, subject to Sections 4.01(d)
and 4.01(e) and

22



--------------------------------------------------------------------------------



 



perform such duties incident to such person’s office as may from time to time be
conferred upon or assigned to it by the Board of Managers and assign in writing
titles (including, without limitation, President, Vice President, Secretary and
Treasurer) to any such person. Any appointment pursuant to this Section 4.01(c)
may be revoked at any time by the Board of Managers. In addition, the Board of
Managers is authorized to employ, engage and dismiss, on behalf of the Company,
any Person, including an Affiliate of any Member, to perform services for, or
furnish goods to, the Company. Unless the Board of Managers states otherwise, if
the title is one commonly used for officers of a business corporation formed
under the Delaware General Corporation Law, the assignment of such title shall
constitute the delegation to such person of the authorities and duties that are
normally associated with that office. The initial officers of the Company shall
be as follows:

      Name   Title
 
   
David Herzog
  President
Brian Schreiber
  Treasurer
Alain Karaoglan
  Secretary

(d) Notwithstanding Section 4.01(a) hereof, for so long as the Consent Holder
shall own any Junior Preferred Units (other than with respect to
Sections 4.01(d)(i), 4.01(d)(ii) and 4.01(d)(ix), which shall be applicable as
long as the Preferred Members own any Junior Preferred Interests) and until the
Junior Preferred Payment shall have occurred, the Company shall not, and shall
not permit any of the Material Subsidiaries and/or Subsidiaries (as specified
below) to, take any Junior Significant Action without obtaining the prior
written consent of the Consent Holder (after the Closing, in accordance with
Section 4.01(f) hereof), or with respect to Sections 4.01(d)(i), 4.01(d)(ii) and
4.01(d)(ix), a Majority in Interest of the Junior Preferred Members; provided,
however, that nothing in this Section 4.01(d) will prohibit the Company or any
Subsidiary (i) from taking any of the actions set forth on Schedule V; (ii) from
complying with any (A) applicable Law or (B) regulatory requirement, directive
or order of any relevant Department; or (iii) from taking any Junior Significant
Action if, as a result thereof, the entire Junior Liquidation Preference will be
distributed to the holders of the Junior Preferred Units. “Junior Significant
Action” means any of the following:
               (i) any amendment or waiver of any provisions of the Certificate,
this Agreement, or other similar organizational or constitutive documents of the
Company or any of the Material Subsidiaries (in each case, whether by merger or
otherwise) in a manner that adversely affects, in any material respect, any
right of the Junior Preferred Interests;
               (ii) any authorization or issuance (A) by the Company of any
Preferred Units or other Equity Securities, in each case with rights to
distributions or on liquidation that are in either case pari passu with or
senior to the Preferred Units or (B) of any Securities of any Material
Subsidiary that are senior in priority (whether with respect to distributions or
on liquidation) to the common or ordinary equity Securities of such Entity (or
any Securities of any

23



--------------------------------------------------------------------------------



 



such Material Subsidiary that are convertible into or exercisable or
exchangeable for any such senior or priority Securities);
               (iii) any merger involving the Company or any sale of all or
substantially all of the consolidated assets of the Company and its
Subsidiaries, in one or a series of related transactions, (whether by merger,
consolidation or other business combination);
               (iv) any recapitalization, reorganization, reclassification,
spin-off or combination of any Equity Securities or the Securities of any
Material Subsidiary;
               (v) any sale, transfer, pledge or other disposition (whether by
merger, purchase of stock or assets or otherwise), in one or a series of related
transactions, of any assets, business or operations (A) representing ten percent
(10%) or more of the consolidated assets of the Company and its Subsidiaries
determined as of the date of such sale, transfer, pledge or disposition or (B)
generating ten percent (10%) or more of the consolidated revenues of the Company
and its Subsidiaries determined as of the date of such sale, transfer, pledge or
disposition; provided, however, that the foregoing shall not apply to
(V) Securities Lending Management, (W) any transaction among ALICO and any of
its Subsidiaries or among any Subsidiaries of ALICO, (X) the managing of
investment assets and the effecting of treasury and cash management functions by
the Insurance Subsidiaries, in each case, conducted in the ordinary course of
business consistent with past practices, (Y) reinsurance or co-insurance
arrangements entered into in the ordinary course of business consistent with
past practices, and (Z) the creation of any Lien (as defined in the Credit
Agreement) permitted under Section 6.01 of the Credit Agreement;
               (vi) any acquisition of assets by the Company or any of its
Subsidiaries (whether by merger, purchase of stock or assets or otherwise), in
one or a series of related transactions, (A) with an aggregate purchase price
equal or greater than ten percent (10%) of the consolidated assets of the
Company and its Subsidiaries as of the date of such acquisition or
(B) generating ten percent (10%) or more of the consolidated revenues of the
Company and its Subsidiaries as of the date of such acquisitions; provided,
however, that the foregoing shall not apply to (V) Securities Lending
Management, (W) any transaction among ALICO and any of its Subsidiaries or among
any Subsidiaries of ALICO, (X) the managing of investment assets in the ordinary
course of business and the effecting of treasury and cash management functions
by the Insurance Subsidiaries, in each case, conducted in the ordinary course of
business consistent with past practices, and (Y) reinsurance or co-insurance
arrangements entered into in the ordinary course of business consistent with
past practices;
               (vii) any (A) Public Offering or (B) sale of Securities of the
Company, any Entity owning all or substantially all of the assets of the Company
and its Subsidiaries, taken as a whole, or any Entity formed solely for the
purpose of owning all the Interests, or any of their respective Material
Subsidiaries other than, in the case of clause (B), any sale or issuance of
Common Units to the AIG Member pursuant to Section 3.02(a) or (c);
               (viii) the declaration or payment of dividends or making of
distributions on or in respect of any Securities (A) by the Company, including
any distributions pursuant to Article V hereof (other than distributions
pursuant to Section 5.06 or distributions to the

24



--------------------------------------------------------------------------------



 



Preferred Members with respect to their Preferred Units) or (B) by any
Subsidiary, other than on a pro rata basis to the equity owners thereof;
               (ix) the redemption or repurchase of (A) any of the Company’s
outstanding Equity Securities which have rights to distributions which are
junior to the rights of the Junior Preferred Units or (B) any Securities of any
Material Subsidiary that are owned by any Person, other than ALICO or any Wholly
Owned Subsidiary of ALICO;
               (x) entering into or modifying any contract or other transaction
or arrangement with any Member or other Affiliate of the Company which is an
Entity which requires the payment to or from such Member or other Affiliate of
the Company in excess of $10 million per annum excluding any transaction
permitted under Section 4.01(d)(xiii)(Y), provided, however, that the foregoing
shall not apply to (i) any such action taken in ordinary course of business
consistent with past practice and on arm’s-length terms, or (ii) any transaction
between ALICO and any of its Subsidiaries or between any Subsidiaries of ALICO;
               (xi) undertaking a voluntary liquidation or dissolution of the
Company, filing for or consenting to the filing of Bankruptcy, or taking any
other legal action evidencing insolvency with respect to the Company, or causing
or permitting any of the Material Subsidiaries to do any of the foregoing;
               (xii) entering into any agreement, indenture or other instrument
which contains provisions that would restrict (A) the Company’s ability to
declare, pay or make dividends or distributions to the Junior Preferred Members
with respect to their Junior Preferred Units or (B) any Material Subsidiary’s
ability to declare, pay or make dividends or distributions with respect to any
of its Securities, other than agreements or undertakings that may be entered
into by any Insurance Subsidiary in the ordinary course of business or as
required by any Law, regulation, directive or order applicable to any such
Insurance Subsidiary, and provided, however, that, solely in the case of (B),
the foregoing shall not apply to any agreement, indenture or other instrument
entered into in connection with a transaction that is permitted pursuant to
Section 4.01(d)(xiii) hereof; or
               (xiii) (A) incurring or suffering to exist any Indebtedness at or
by the Company, or (B) incurring any consolidated Indebtedness of the Company by
its Subsidiaries having an outstanding principal amount in excess of
$500,000,000 in the aggregate for all such Subsidiaries of the Company or
guaranteeing any such Indebtedness, provided, however, that (U) any refinancing
(including any extension, renewal or exchange) of existing Indebtedness shall be
permitted, so long as the principal amount of the existing Indebtedness being
refinanced is equal to or more than the amount of any such new Indebtedness
being incurred without regard to any unpaid accrued interest and premium thereon
plus other reasonable fees incurred in connection with such refinancing,
(V) borrowing by ALICO or any of its Subsidiaries under currently available
lines of credit shall be permitted, (W) intercompany loans, guarantees or
advances made by ALICO to any of its Subsidiaries or made by any of its
Subsidiaries to ALICO or any other ALICO Subsidiary shall be permitted,
(X) Securities Lending Management shall be permitted, (Y) Indebtedness incurred
in connection with the transfer to ALICO or any of its Subsidiaries of pension
obligations relating to any employee of any such Entity or its Subsidiaries in
an aggregate amount not to exceed $80,000,000 shall be permitted, and (Z) other

25



--------------------------------------------------------------------------------



 



Indebtedness incurred or assumed in connection with any transactions permitted
pursuant to Section 4.01(d)(v)(X) or (Y) or any of Sections 4.01(d)(vi)(A), (B),
(X) or (Y) shall be permitted.
     Each of the Members and the Company hereby agrees and acknowledges that the
provisions set forth in this Section 4.01(d) are necessary and appropriate to
protect the rights and preferences attached to the Junior Preferred Interests.
          (e) Notwithstanding Section 4.01(a) hereof, until the Senior Preferred
Redemption shall have occurred, the Company shall not, and shall not permit any
of the Material Subsidiaries and/or Subsidiaries (as specified below) to, take
any Senior Significant Action without obtaining the prior written consent of a
Majority in Interest of the Senior Preferred Members (after the Closing, in
accordance with Section 4.01(f) hereof); provided, however, that nothing in this
Section 4.01(e) will prohibit the Company or any Subsidiary (i) from taking any
of the actions set forth on Schedule V; (ii) from complying with any applicable
Law or regulatory requirement, directive or order of any relevant Department; or
(iii) from taking any Senior Significant Action if, as a result thereof, the
entire Senior Liquidation Preference will be distributed to the holders of the
Senior Preferred Units. “Senior Significant Action” means any of the following:
               (i) any amendment or waiver of any provisions of the Certificate,
this Agreement, or other similar organizational or constitutive documents of the
Company or any of the Material Subsidiaries (in each case, whether by merger or
otherwise) in a manner that adversely affects, in any material respect, any
right of the Senior Preferred Interests;
               (ii) any authorization or issuance (A) by the Company of any
Preferred Units or other Equity Securities, in each case with rights to
distributions or on liquidation that are in either case pari passu with or
senior to the Preferred Units or (B) of any Securities of any Material
Subsidiary that are senior in priority (whether with respect to distributions or
on liquidation) to the common or ordinary equity Securities of such Entity (or
any Securities of any such Material Subsidiary that are convertible into or
exercisable or exchangeable for any such senior or priority Securities); and
               (iii) the redemption or repurchase of (A) any of the Company’s
outstanding Equity Securities which have rights to distributions which are
junior to the rights of the Senior Preferred Units or (B) any Securities of any
Material Subsidiary that are owned by any Person, other than ALICO or any Wholly
Owned Subsidiary of ALICO.
     Each of the Members and the Company hereby agrees and acknowledges that the
provisions set forth in this Section 4.01(e) are necessary and appropriate to
protect the rights and preferences attached to the Senior Preferred Interests.
          (f) After the Closing and for as long as the FRBNY Member holds any of
the Junior Preferred Interests or any of the Senior Preferred Interests, as
applicable, and in the event the Company is required to obtain the written
consent of the FRBNY Member with respect to any proposed Junior Significant
Action or Senior Significant Action pursuant to Section 4.01(d) or Section
4.01(e), respectively, hereof, the Company shall deliver to the FRBNY Member, as

26



--------------------------------------------------------------------------------



 



set forth in Section 10.01 or any other individual as may be specified by the
FRBNY Member as replacing him or her (either such individual set forth in
Section 10.01 hereof or any subsequent replacement thereof, the “Consent Request
Contact”) a written request for consent (a “Significant Action Request Notice”),
setting forth sufficient detail regarding the facts and circumstances of such
proposed Junior Significant Action or Senior Significant Action (including all
financial and background information) to enable the FRBNY Member to make a
reasonably informed decision with respect to such request for consent. The FRBNY
Member shall only have been deemed to have provided its written consent to any
Junior Significant Action or Senior Significant Action for purposes of
Section 4.01(d) or Section 4.01(e), respectively, hereof if the Consent Request
Contact has delivered to the Company a copy of the Significant Action Request
Notice with respect to such Junior Significant Action or Senior Significant
Action which has been countersigned by the Consent Request Contact on behalf of
the FRBNY Member. The FRBNY Member agrees to use reasonable efforts to cause a
decision as to whether or not to grant its consent to any proposed Junior
Significant Action or Senior Significant Action to be made within 30 calendar
days after delivery of a conforming Significant Action Request Notice with
respect thereto to the Consent Request Contact, but the failure to act within
such time period shall not in any way affect the FRBNY Member’s rights under
Section 4.01(d) or Section 4.01(e) or any party’s other rights or obligations
under this Agreement. The parties hereto agree that any consent granted with
respect to any Junior Significant Action or Senior Significant Action in
accordance with this Section 4.01(f) shall be deemed to have been provided for
all other purposes for which the consent of the FRBNY Member may be required
with respect to such Junior Significant Action or Senior Significant Action
under this Agreement or the Credit Agreement. Except as expressly set forth in
this Agreement or any other Transaction Document, the rights and obligations of
the parties hereto and thereto shall be without prejudice to the rights and
obligations of the FRBNY and AIG under the Credit Agreement.
     Section 4.02 Actions by the Board of Managers. Except as may be expressly
limited by the provisions of this Agreement, including, without limitation,
Sections 4.01(a)(iii), 4.01(a)(vi), 4.01(a)(vii), 4.01(d) and 4.01(e) hereof,
each Manager is specifically authorized to execute, sign, seal and deliver in
the name and on behalf of the Company any and all agreements, certificates,
instruments or other documents requisite to carrying out the intentions and
purposes of this Agreement and matters approved by the Board of Managers with
respect to the Company.
     Section 4.03 Expenses. The AIG Member shall pay for any and all expenses,
costs and liabilities incurred by the Company in the conduct of the Company
Business in accordance with the provisions hereof (collectively, “Company
Expenses”), including by way of example and not limitation:
          (a) all routine administrative and overhead expenses of the Company,
including fees of auditors, attorneys and other professionals, and expenses
associated with the maintenance of books and records of the Company and
communications with Members;
          (b) all expenses incurred in connection with any litigation involving
the Company and the amount of any judgment or settlement paid in connection
therewith;

27



--------------------------------------------------------------------------------



 



          (c) all expenses for indemnity or contribution payable by the Company
to any Person, whether payable under this Agreement or otherwise and whether
payable in connection with any litigation involving the Company or otherwise;
and
          (d) all expenses incurred in connection with the dissolution and
liquidation of the Company.
     Section 4.04 Exculpation.
          (a) Subject to applicable Law, no Indemnified Party shall be liable,
in damages or otherwise, to the Company, the Members or any of their Affiliates
for any act or omission performed or omitted by any of them in good faith
(including, without limitation, any act or omission performed or omitted by any
of them in reliance upon and in accordance with the opinion or advice of
experts, including, without limitation, of legal counsel as to matters of law,
of accountants as to matters of accounting, or of investment bankers or
appraisers as to matters of valuation), except (i) for any act taken by any
Manager, Common Member, Preferred Member and each of their respective
Affiliates, officers, directors, employees, shareholders, partners, managers and
members and each officer of the Company (each, an “Indemnified Party”) (each of
which shall be a third party beneficiary of this Agreement for purposes of this
Section 4.04) purporting to bind the Company that has not been authorized
pursuant to this Agreement or (ii) any act or omission with respect to which
such Indemnified Party was grossly negligent or engaged in intentional
misconduct.
          (b) No Indemnified Party acting under this Agreement shall be liable
to the Company or to any Member for its good faith reliance on the provisions of
this Agreement.
     Section 4.05 Indemnification.
          (a) To the fullest extent permitted by applicable Law, the AIG Member
shall and does hereby agree to indemnify and hold harmless and pay all judgments
and claims against any Indemnified Party (each of which shall be a third party
beneficiary of this Agreement for purposes of this Section 4.05), from and
against any loss or damage incurred by an Indemnified Party or by the Company
for any act or omission taken or suffered by such Indemnified Party in good
faith (including, without limitation, any act or omission taken or suffered by
any of them in reliance upon and in accordance with the opinion or advice of
experts, including, without limitation, of legal counsel as to matters of law,
of accountants as to matters of accounting, or of investment bankers or
appraisers as to matters of valuation) in connection with the Company Business,
including costs and reasonable attorneys’ fees and any amount expended in the
settlement of any claims or loss or damage, except with respect to (i) any act
taken by such Indemnified Party purporting to bind the Company that has not been
authorized pursuant to this Agreement or (ii) any act or omission with respect
to which such Indemnified Party was grossly negligent or engaged in intentional
misconduct. For purposes of Sections 4.04 and 4.05, the term “Indemnified Party”
shall not include the AIG Member in its capacity as the indemnifying party
pursuant to this Section 4.05.
          (b) The satisfaction of any indemnification obligation pursuant to
Section 4.05(a) hereof shall be from and limited to Company assets (including
insurance and any

28



--------------------------------------------------------------------------------



 



agreements pursuant to which the Company, its Managers, officers or employees
are entitled to indemnification) and no Member, in such capacity, shall be
subject to personal liability therefor.
          (c) Expenses reasonably incurred by an Indemnified Party in defense or
settlement of any claim that may be subject to a right of indemnification
hereunder shall be advanced by the AIG Member prior to the final disposition
thereof upon receipt of an undertaking by or on behalf of such Indemnified Party
to repay such amount to the extent that it shall be determined upon final
adjudication after all possible appeals have been exhausted that such
Indemnified Party is not entitled to be indemnified hereunder.
          (d) The AIG Member shall purchase and maintain customary director and
officer insurance on behalf of all officers of the Company, Managers and other
Indemnified Parties against any liability which may be asserted against, or
expense which may be incurred by, any such Person in connection with the
Company’s activities.
     Section 4.06 Notice of Rights. The rights conferred upon the Indemnified
Parties in Sections 4.04 and 4.05 hereof shall be contract rights that vest upon
the occurrence or the alleged occurrence of any act or omission giving rise to
any proceeding or threatened proceeding and such rights shall continue as to an
Indemnified Party who has ceased to be a manager or officer and shall inure to
the benefit of the Indemnified Party’s heirs, executors and administrators. Any
amendment, repeal or alteration of Section 4.04 or 4.05 hereof that adversely
affects any right of an Indemnified Party or its successors shall be prospective
only and shall not limit or eliminate any such right with respect to any
proceeding involving any occurrence or alleged occurrence of any action or
omission to act that took place prior to such amendment, alteration or repeal.
     Section 4.07 Rights to Appoint Board Observers. Prior to the Junior
Preferred Payment and so long as the Consent Holder holds any Junior Preferred
Interests, the Consent Holder shall have the right to appoint two individuals to
attend meetings of the Board of Managers (and any committees thereof); whether
such meeting is conducted in person or by teleconference, as non-voting
observers (the “Observers”). The Observers shall be entitled to receive not less
than five business days’ advance written notice of all such meetings of the
Board of Managers (and any committees thereof) and to obtain copies of all
materials provided to the Board of Managers (and any committees thereof);
provided, however, that such Observers will be asked to leave all or a portion
of a meeting of the Board of Managers if attendance at such meeting or portion
thereof would in the reasonable judgment of the Company’s counsel, adversely
affect the attorney-client privilege between the Company and its counsel. The
Company shall pay all reasonable out-of-pocket expenses incurred by each such
Observer in connection with attending regular and special meetings of the Board
of Managers (and any committees thereof).
     Section 4.08 Compliance with Laws. The Company shall, and shall cause its
Subsidiaries to, use commercially reasonable efforts to maintain a written
program approved by the chief compliance officer of AIG and which is reasonably
designed to ensure compliance with applicable Laws which is at least as
effective as the legal compliance program currently maintained by the AIG Member
and which otherwise conforms to the maximum extent practicable with best
practices within the global insurance industry. Any such program will conform to
all current and future AIG compliance, human resource, information technology,
legal, audit and other existing or future programs, policies and/or procedures.

29



--------------------------------------------------------------------------------



 



ARTICLE V
DISTRIBUTIONS
     Section 5.01 Distributions Generally. Subject to Sections 4.01(d), 4.01(e),
5.02 and 5.03 hereof, the Company may declare and make distributions to the
Members, including distributions in connection with the liquidation, dissolution
or winding up of the affairs of the Company, when and as determined by the Board
of Managers, out of funds of the Company legally available therefor payable on
such payment dates to Members on such record dates as shall be determined by the
Board of Managers. Other than as specifically set forth in this Article V, all
determinations made pursuant to this Article V shall be made by the Board of
Managers in its sole discretion. To the extent that the Board of Managers
determines that any distributions shall be made to the Members, such
distributions shall only be made in accordance with the provisions of this
Article V and Sections 4.01(d), and 4.01(e) hereof.
     Section 5.02 Distributions. Other than distributions pursuant to Sections
5.03 and 5.06, any distributions to the Members shall be distributed as follows:
          (a) first, one hundred percent (100%) to the Senior Preferred Members,
pro rata in accordance with their Senior Preferred Units, until they have
received in the aggregate, an amount equal to the Senior Preferred Return for
the then current quarter;
          (b) second, one hundred percent (100%) to the Junior Preferred
Members, pro rata in accordance with their Junior Preferred Units, until they
have received in the aggregate, an amount equal to the Junior Preferred Return
for the then current quarter;
          (c) third, one hundred percent (100%) to the Junior Preferred Members,
pro rata in accordance with their Junior Preferred Units, until they have
received in the aggregate under this Section 5.02(c), an amount equal to fifty
percent (50%) of the Junior Initial Liquidation Preference;
          (d) fourth, one hundred percent (100%) to the Senior Preferred
Members, pro rata in accordance with their Senior Preferred Units, until they
have received in the aggregate under this Section 5.02(d), an amount equal to
the Senior Liquidation Preference;
          (e) fifth, one hundred percent (100%) to the Junior Preferred Members,
pro rata in accordance with their Junior Preferred Units, until they have
received in the aggregate under this Section 5.02(e), an amount equal to the
Junior Liquidation Preference (for clarity, taking into consideration all prior
distributions to the Junior Preferred Members pursuant to Section 5.02(b)
hereof);
          (f) sixth, one hundred percent (100%) to the Common Members pro rata
in accordance with their Common Units, until they have received in the
aggregate, together with the aggregate distributions pursuant to Section 5.06,
an amount equal to the sum of (i) $6 billion and (ii) the amount of any Capital
Contributions (other than the Initial Capital Contribution) made by the Common
Members from time to time; and
          (g) seventh, ninety-five percent (95%) to the Common Members pro rata
in accordance with their Common Units and five percent (5%) to the Junior
Preferred Members,

30



--------------------------------------------------------------------------------



 



pro rata in accordance with their Junior Preferred Units (such five percent
(5%), the “Preferred Participating Return”);
provided, however, that if the Preferred Members or any of their Affiliates
Control (or have the right to obtain Control of) the Company or the AIG Member,
the Company may not make any distributions pursuant to this Section 5.02 or
otherwise.
     Section 5.03 Alternate Distributions. Any distributions to the Members,
pursuant to Sections 8.05(c), 9.03(c) or in any transaction in which all of the
Preferred Units are acquired, redeemed or otherwise cancelled, shall be
distributed as follows:
          (a) first, one hundred percent (100%) to the Senior Preferred Members,
pro rata in accordance with their Senior Preferred Units, until they have
received in the aggregate pursuant to prior distributions under Section 5.02 and
distributions under this Section 5.03(a), an amount equal to the sum of the
Senior Preferred Return for the then current quarter and the Senior Liquidation
Preference;
          (b) second, one hundred percent (100%) to the Junior Preferred
Members, pro rata in accordance with their Junior Preferred Units, until they
have received in the aggregate pursuant to prior distributions under
Section 5.02 and distributions under this Section 5.03(b), an amount equal to
the sum of the Junior Preferred Return for the then current quarter and the
Junior Liquidation Preference; and
          (c) third, one hundred percent (100%) to the Common Members pro rata
in accordance with their Common Units, until they have received in the
aggregate, pursuant to prior distributions under Section 5.02 and Section 5.06
and distributions under this Section 5.03(c), an amount equal to the sum of (i)
$6 billion and (ii) the amount of any Capital Contributions (other than the
Initial Capital Contribution) made by the Common Members from time to time; and
          (d) fourth, ninety-five percent (95%) to the Common Members pro rata
in accordance with their Common Units and five percent (5%) to the Junior
Preferred Members, pro rata in accordance with their Junior Preferred Units.
     Section 5.04 Mandatory Distributions. In connection with any Qualifying
Event, the Company shall be required to distribute the Net Proceeds of such
Qualifying Event to the Members in accordance with Section 5.02; provided,
however, that (i) if the Preferred Members or any of their Affiliates Control
(or have the right to obtain Control of) the Company or the AIG Member, the
Company shall not be required to distribute any Net Proceeds of such Qualifying
Event and (ii) if the Qualifying Event itself was required by applicable Law,
the Company shall not be required to distribute any Net Proceeds of such
Qualifying Event unless the Board of Managers shall have made a determination
(as evidenced by a resolution of the Board of Managers) that such Qualifying
Event was in the best interest of the Company. For the avoidance of doubt, a
Qualifying Event shall not have been required by applicable Law where the
Company or the relevant Subsidiary has more than one option not prohibited under
this Agreement or by applicable Law (at least one of which is within the control
of the Company or the relevant Subsidiary, as applicable) for complying with a
requirement under applicable Law

31



--------------------------------------------------------------------------------



 



(e.g., a requirement to increase capital) and has made a voluntary determination
to proceed with the option that has resulted in the Qualifying Event.
     Section 5.05 [Intentionally Omitted]
     Section 5.06 Ordinary Course Distributions.
          (a) The Board of Managers shall cause the Company to distribute to the
Common Members, out of funds legally available for distribution, pro rata in
accordance with their Common Units and not later than 90 days following the end
of each Fiscal Year, an aggregate amount determined by a Majority in Interest of
the Common Members, not to exceed $400 million, for each such Fiscal Year.
          (b) Any amount distributed to a Common Member pursuant to this
Section 5.06 will be deemed to be an advance distribution of amounts otherwise
distributable to such Common Member (i) first, pursuant to Section 5.02(f) or
Section 5.03(c), as applicable; and (ii) second, pursuant to Section 5.02(g) or
Section 5.03(d), as applicable.
     Section 5.07 Restricted Distributions. Notwithstanding anything to the
contrary contained herein, the Company, and the Board of Managers on behalf of
the Company, shall not make a distribution to any Member if such distribution
would violate the Act or other applicable Law.
ARTICLE VI
[INTENTIONALLY OMITTED]
ARTICLE VII
ACCOUNTING AND TAX MATTERS
     Section 7.01 Books and Records; Reports. At all times during the existence
of the Company, the Company shall maintain, at its principal place of business,
separate books of account for the Company. Subject to reasonable confidentiality
restrictions established by the Board of Managers (including as set forth in
Section 18-305(c) of the Act), each Member and its respective agents and
representatives shall be afforded access to the Company’s books and records
applicable to such Member for any proper purpose (as determined by the Board of
Managers in its reasonable discretion), at any reasonable time during regular
business hours upon reasonable written notice to the Board of Managers.
     Section 7.02 Tax Returns. The Board of Managers, at the expense of the
Company, shall endeavor to cause the preparation and timely filing (including
extensions) of all tax returns required to be filed by the Company pursuant to
the Code or any other applicable Law.
     Section 7.03 Election to Be Treated as a Corporation. The Members agree
that, in order to ensure compliance with Treas. Reg. § 301.7701-3(c), each
officer of the Company is authorized under this Agreement to take all requisite
actions to file an election to treat the Company as a corporation for U.S.
federal income tax purposes. Such actions will include the timely filing by such
an authorized officer of a Form 8832, Entity Classification Election (the
“Form 8832”), in the manner prescribed by such form. In the event any Member of
the

32



--------------------------------------------------------------------------------



 



Company as of a date on or after the effective date of such election is no
longer a member of the Company on the date the Form 8832 is filed with the
Internal Revenue Service, such Member agrees to sign the Form 8832 in order to
ensure compliance with Treas. Reg. § 301.7701-3(c)(2)(ii).
     Section 7.04 Tax Treatment of the Transactions.
          (a) All capitalized terms in this Section 7.04 not defined in this
Agreement shall have the definitions assigned to them in the Purchase Agreement.
It is the intention of the parties that, for U.S. federal income tax purposes,
(1) the transfer by AIG of the equity of ALICO to the Company in return for the
Preferred Units shall be treated as occurring when the Company is disregarded
under Treasury Regulations Section 301.7701-2(c)(2) as a separate entity from
AIG; (2) as a result, such transfer shall be disregarded for U.S. federal income
tax purposes; (3) the election under Treasury Regulations Section 301.7701-3(c)
to treat the Company as a corporation shall be treated as a fully taxable
transfer by AIG of the equity of ALICO to the Company in return for all the
Units at the time the election is effective; (4) the Senior Preferred Units
shall be treated as nonvoting stock in the Company; (5) the Junior Preferred
Units shall be treated as stock in the Company not described in Code
Section 1504(a)(4), and, as a result, AIG and the Company shall not be members
of an affiliated group within the meaning of Code Section 1504(a); (6) the
Purchase Agreement shall constitute a binding contract in effect immediately
before the election described in clause (3) hereof is effective pursuant to
which the sale described in clause (7) shall occur; (7) the sale of the
Preferred Units to the FRBNY in return for the Consideration shall be respected
in accordance with its form; and (8) full force and effect shall be accorded to
any election made pursuant to Section 7.04(b). The terms of this Agreement and
the Purchase Agreement shall be interpreted consistently with this intention,
and the parties hereto agree not to take any position for U.S. federal income
tax purposes (in a filing or otherwise) contrary to this intention.
          (b) Unless AIG obtains the FRBNY Member’s consent not to make such an
election (which consent shall not be unreasonably withheld), (1) the Company and
AIG shall jointly make an election under Code Section 338(h)(10) in respect of
the transfer described in Section 7.04(a) (3), and (2) the Company shall make an
election under Sections 338(g) or 338(h)(10) of the Code in respect of the
deemed sale (resulting from such election under Code Section 338(h)(10)) of the
stock of any one or more of the direct or indirect subsidiaries of ALICO
designated by AIG.
     Section 7.05 Confidentiality; Access to Information.
          (a) Each Preferred Member (other than the FRBNY which is bound by that
certain Nondisclosure Agreement by and among AIG and the FRBNY and dated as of
September 25, 2008 (the “Nondisclosure Agreement”) or any Permitted Transferee
of the FRBNY and any Observers who executed a joinder to the Nondisclosure
Agreement or who are otherwise bound thereto), and any Observer not otherwise
bound by the Nondisclosure Agreement, agrees to keep confidential, and not to
disclose to any Person, any matter relating to the Company or any of its
Affiliates, or their respective affairs (other than disclosure to such Preferred
Member’s advisors responsible for matters relating to the Company and who
reasonably need to know such information in order to perform such
responsibilities (each such Person being hereinafter referred

33



--------------------------------------------------------------------------------



 



to as an “Authorized Representative”)); provided, however, that such Preferred
Member or any of its Authorized Representatives may make such disclosure,
subject to applicable Law, to the extent that (i) the information being
disclosed is in connection with such Preferred Member’s tax returns or concerns
the tax structure or tax treatment of the Company or its transactions, (ii) such
disclosure is to any officer, director, shareholder or partner of such Preferred
Member, (iii) the information being disclosed is otherwise generally available
to the public, (iv) such disclosure is requested by any governmental body,
agency, official or authority having jurisdiction over such Preferred Member,
(v) such disclosure, based upon the advice of legal counsel of such Preferred
Member or Authorized Representative, is otherwise required by applicable Law or
statute or (vi) such disclosure is made to any Permitted Transferee or Third
Party in connection with any proposed Transfer of Securities, which Permitted
Transferee or Third Party is subject to a confidentiality agreement for the
benefit of the Company with terms no less protective than this Section 7.05(a).
Prior to making any disclosure described in clause (iv) or (v) of this
Section 7.05(a), a Preferred Member (other than the FRBNY or any Permitted
Transferee thereof) shall notify the Board of Managers of such disclosure and of
such advice of counsel. Each Preferred Member (other than the FRBNY or any
Permitted Transferee thereof) shall use all reasonable efforts to cause each of
its Authorized Representatives to comply with the obligations of such Preferred
Member under this Section 7.05(a). In connection with any disclosure described
in clause (iv) or (v) above, the disclosing Preferred Member shall cooperate
with the Company in seeking any protective order or other appropriate
arrangement as the Board of Managers may request.
          (b) Each of the AIG Member and the Company hereby agrees to provide,
or cause to be provided, to the Comptroller General of the United States (the
“Comptroller General”), upon request, access to information, data, schedules,
books, accounts, financial records, reports, files, electronic communications,
or other papers, things or property that relate to assistance provided by the
FRBNY pursuant to any action taken by the Board of Governors of the Federal
Reserve System (the “Board of Governors”) under section 13(3) of the Federal
Reserve Act (12 U.S.C. § 343), to the extent required by, and in accordance with
the provisions of, 31 U.S.C. § 714(d)(3) (as added by section 801 of the Helping
Families Save Their Homes Act of 2009, Pub. L. No. 111-22 (the “Helping Families
Act”)). The parties hereby acknowledge that the Helping Families Act provides
that, subject to certain exceptions enumerated in 31 U.S.C. § 714(c)(4) (as
amended), an officer or an employee of the U.S. Government Accountability Office
(the “GAO”) (including the Comptroller General) may not disclose to any person
outside the GAO information obtained in audits or examinations conducted under
31 U.S.C. § 714(e) (as amended) and maintained as confidential by the Board of
Governors or a Federal Reserve bank (including the FRBNY).
ARTICLE VIII
TRANSFERS AND OTHER LIQUIDITY RIGHTS
     Section 8.01 Transfer in General.
          (a) Subject to any restrictions on transferability by operation of Law
or contained elsewhere in this Agreement (including Section 4.01(d) hereof) and
any other requirement of applicable Law imposed on the Company or the Members or
in accordance with Section 11.14, (i) the Preferred Members may freely Transfer
their Preferred Units to any Person

34



--------------------------------------------------------------------------------



 



and (ii) no Common Member shall Transfer any portion of its Interest or its
Units, directly or indirectly, to any Person other than a Permitted Transferee,
without the prior written consent of each of (A) the Board of Managers and
(B) prior to the Junior Preferred Payment, a Majority in Interest of the Junior
Preferred Members. Notwithstanding anything herein to the contrary but subject
to the provisions of this Article VIII, following the Junior Preferred Payment,
the Common Members may freely transfer their Common Units to any Person. For the
avoidance of doubt, the Junior Preferred Units and the Senior Preferred Units do
not need to be transferred together and may be transferred in separate
transactions.
          (b) A permitted Transfer of Units pursuant to Section 8.01(a) hereof
shall be effective as of the date of (i) compliance with the conditions to such
transfer referred to in this Section 8.01 and (ii) admission of the Substituted
Member pursuant to Section 8.02 hereof. Distributions made before the effective
date of such Transfer shall be paid to the transferor, and distributions made
after such date shall be paid to the transferee.
          (c) Any Member who effectively transfers any Units pursuant to this
Article VIII shall cease to be a Member with respect to such Units and shall no
longer have any rights or privileges of a Member with respect to such Units (it
being understood, however, that the applicable provisions of Sections 4.04, 4.05
and 7.01 hereof shall continue to inure to such Person’s benefit). Nothing
contained herein shall relieve any Member who Transfers any Units or other
interest in the Company from any liability or obligation of such Member to the
Company or the other Members with respect to such Units that may exist on the
date of such Transfer or that is otherwise specified in the Delaware Act and
incorporated into this Agreement or for any liability to the Company or any
other Person for any breaches of any representations, warranties or covenants by
such Member (in its capacity as such) contained herein or in other agreements
with the Company.
          (d) In addition to any other restrictions on Transfer imposed by this
Agreement, no Member may Transfer any Unit (except pursuant to an effective
registration statement under the Securities Act or Section 8.05) without first
delivering to the Board of Managers, if requested, an opinion of counsel
(reasonably acceptable in form and substance to the Board of Managers) that
neither registration nor qualification under the Securities Act or applicable
state securities Laws is required in connection with such Transfer. The Board of
Managers may waive such opinion requirement on advice of counsel acceptable to
the Board of Managers.
     Section 8.02 Admission of Members. A Person shall be admitted to the
Company (without requiring any consent of the Board of Managers or of the
Members pursuant to Section 11.02 hereof) in connection with the transfer of any
Units to such Person as permitted under the terms of this Agreement (a
“Substituted Member”), or in connection with the issuance of new Units by the
Company to an Additional Member by accepting and agreeing to be bound by all of
the terms and conditions hereof by executing a counterpart to this Agreement and
(excluding AIG and the FRBNY) entering into a joinder agreement in the form of
Schedule VI attached hereto.
     Section 8.03 Transfers in Violation of Agreement. Any Transfer or attempted
Transfer in violation of this Article VIII shall be void, and the Company shall
not record such purported

35



--------------------------------------------------------------------------------



 



Transfer on its books or treat any purported transferee as the owner of any
Units subject to such purported Transfer.
     Section 8.04 Demand Liquidity Event.
          (a) Prior to the Junior Preferred Payment, (A) with respect to the
FRBNY Member, for as long as the FRBNY Member owns any Junior Preferred Units,
the FRBNY Member shall, at any time (i) during the Initial Period, upon prior
consultation with, and during the 12-month period following the date of this
Agreement the prior concurrence of, the AIG Credit Facility Trust, be entitled
to make an IPO Demand and (ii) following the Initial Period, in its sole
discretion, be entitled to make an IPO Demand; and (B) with respect to the
Majority Junior Preferred Members, (i) during the Initial Period, will not be
entitled to make an IPO Demand, and (ii) following the Initial Period, shall, in
their sole discretion, be entitled to make an IPO Demand (each of the FRBNY
Member with respect to Section 8.04(a)(A) and the Majority Junior Preferred
Members with respect to Section 8.04(a)(B), an “IPO Demanding Member”). An “IPO
Demand” means that the IPO Demanding Member may require the Company to use its
best efforts to effect an Initial Public Offering of the Company (or its
successor corporation) pursuant to Section 11.14. In connection with any such
Initial Public Offering, the Company shall not be required to distribute any
proceeds of such Initial Public Offering.
          (b) Prior to the Junior Preferred Payment, (A) with respect to the
FRBNY Member, for as long as the FRBNY Member owns any Junior Preferred Units,
the FRBNY Member shall, at any time (i) during the Initial Period, upon prior
consultation with, and during the 12-month period following the date of this
Agreement the prior concurrence of, the AIG Credit Facility Trust, be entitled
to make a Sale of the Company Demand and (ii) following the Initial Period, in
its sole discretion, be entitled to make a Sale of the Company Demand; and
(B) with respect to the Majority Junior Preferred Members, (i) during the
Initial Period, will not be entitled to make a Sale of the Company Demand, and
(ii) following the Initial Period, shall, in their sole discretion, be entitled
to make a Sale of the Company Demand (each of the FRBNY Member with respect to
Section 8.04(b)(A) and the Majority Junior Preferred Members with respect to
Section 8.04(b)(B), a “Sale Demanding Member”). A “Sale of the Company Demand”
means that the Sale Demanding Member may require the Company to use its best
efforts to effect a sale of all of the Interests or other outstanding Equity
Securities then held by the Members; provided, however, that the proceeds from
such sale shall be allocated among the Members in the manner that such proceeds
would have been distributed by the Company in accordance with Section 5.03
hereof and any such proceeds allocated to the Junior Preferred Members and
Senior Preferred Members shall reduce the Junior Liquidation Preference and the
Senior Liquidation Preference, respectively, in the amount so allocated. In
connection with any sale of all of the Interests or other outstanding Equity
Securities then held by the Members, the Sale Demanding Member may require the
Board of Managers and/or the other Members to take any of the actions that may
be required by or on behalf of the Company or any such Member in connection with
a Drag-Along Transfer pursuant to Section 8.05 hereof.
     Section 8.05 Drag-Along.

36



--------------------------------------------------------------------------------



 



          (a) At any time prior to the Junior Preferred Payment, (A) with
respect to the FRBNY Member, for as long as the FRBNY Member owns any Junior
Preferred Units, the FRBNY Member shall, at any time (i) during the Initial
Period, upon prior consultation with, and during the 12-month period following
the date of this Agreement the prior concurrence of, the AIG Credit Facility
Trust, be entitled to make a Drag-Along Demand and (ii) following the Initial
Period, in its sole discretion, be entitled to make a Drag-Along Demand and
(B) with respect to the Majority Junior Preferred Members, (i) during the
Initial Period, will not be entitled to make a Drag-Along Demand and (ii)
following the Initial Period, shall, in their sole discretion, be entitled to
make a Drag-Along Demand (each of the FRBNY Member with respect to
Section 8.05(a)(A) and the Majority Junior Preferred Members with respect to
Section 8.05(a)(B), a “Selling Member”). A “Drag-Along Demand” means that if the
Selling Member agrees to effect a Drag-Along Sale (in any single or series of
related transactions) to a non-affiliated Third Party (the “Drag-Along Buyer”),
the Selling Member may at any time, pursuant to a Transfer or otherwise (a
“Drag-Along Transfer”), exercise drag-along rights in accordance with the terms,
conditions and procedures set forth herein.
          (b) The Selling Member shall promptly give notice (a “Drag-Along
Notice”) to each of the other Members (the “Drag-Along Members”) not later than
30 days prior to the consummation of the Drag-Along Transfer of any election by
the Selling Member to exercise their drag-along rights under this Section 8.05,
setting forth the name and address of the Drag-Along Buyer, the proposed amount
and form of consideration for the Units, and all other material terms and
conditions of the Drag-Along Transfer. Any Drag-Along Transfer shall be at the
same purchase price as specified in the Drag-Along Notice and all Members shall
receive the same form of consideration in connection with a Drag-Along Transfer
and as set forth in Section 8.05(c) hereof.
          (c) The proceeds from the sale of any Drag-Along Transfer shall be
allocated to the Members in the manner that such proceeds would have been
distributed by the Company in accordance with Section 5.03 hereof and such
proceeds distributed to the Junior Preferred Members and Senior Preferred
Members shall reduce the Junior Liquidation Preference and the Senior
Liquidation Preference, respectively, in the amount so distributed.
          (d) Each Drag-Along Member must agree (i) to make the same
representations, warranties, covenants, indemnities and agreements as made by
the Selling Member in connection with the Drag-Along Transfer (other than any
non-competition or similar agreements or covenants that would bind the
Drag-Along Member or its Affiliates), and (ii) to the same terms and conditions
to the transfer as the Selling Member agrees. Notwithstanding the foregoing,
however, all such representations, warranties, covenants, indemnities and
agreements shall be made by the Selling Member and Drag-Along Members severally
and not jointly and any liability for breach of any such representations and
warranties related to the Company shall be allocated among the Selling Member
and Drag-Along Members based on the proportion of the consideration received by
the Selling Member and Drag-Along Members, and the aggregate amount of liability
for the Selling Member and Drag-Along Members shall not exceed the U.S. dollar
value of the total consideration to be paid by the Drag-Along Buyer to the
Selling Member or Drag-Along Members, respectively.

37



--------------------------------------------------------------------------------



 



          (e) All reasonable costs and expenses incurred by the Members or the
Company in connection with any proposed Drag-Along Transfer (whether or not
consummated), including all attorneys’ fees and charges, all accounting fees and
charges and all finders, brokerage or investment banking fees, charges or
commissions, shall be paid by the Company.
          (f) The Company shall, and shall cause its Subsidiaries to, take all
necessary action in connection with the consummation of any Drag-Along Transfer,
including providing access to the documents, records and senior management of
the Company and its Subsidiaries, entering into an agreement reflecting the
terms of the Drag-Along Transfer and executing and delivering any documents
reasonably requested by the Drag-Along Buyer and the Selling Member and their
respective counsel as reasonably necessary to cause the Company to consummate
such Drag-Along Transfer.
     Section 8.06 Participation Redemption. At any time following the Junior
Preferred Payment, the Company may redeem (the “Participation Redemption”) the
Preferred Participating Return by (i) following an Initial Public Offering,
providing the Junior Preferred Members with a redemption notice indicating the
Participating Fair Market Value and the proposed closing date of the
Participation Redemption (which shall be no earlier than five business days from
the date of the redemption notice) and, upon the closing of the Participation
Redemption, distributing to the Junior Preferred Members, pro rata in accordance
with their Preferred Units, an amount equal to the Participating Fair Market
Value; and (ii) prior to an Initial Public Offering, providing the Junior
Preferred Members with a redemption notice (the “Redemption Notice”) indicating
the Board of Managers’ good faith determination of the Participating Fair Market
Value and the proposed closing date of the Participation Redemption (which shall
be no earlier than five business days from the date of the redemption notice)
and, subject to the right of a Majority in Interest of the Junior Preferred
Members to contest such good faith determination as described below, upon the
closing of the Participation Redemption on the date specified in the Redemption
Notice, distributing to the Junior Preferred Members, pro rata in accordance
with their Junior Preferred Units, an amount equal to the Participating Fair
Market Value; provided, however, should a Majority in Interest of the Junior
Preferred Members contest in good faith the Board of Managers’ determination of
the Participation Fair Market Value by providing the Company with notice of
contest within ten days of the Redemption Notice, that the final determination
of the Participation Fair Market Value shall be made by an investment banking
firm of national standing designated by mutual agreement of the Company and the
contesting Junior Preferred Members, which determination shall be final and
binding on the Members and the Company. The fees and expenses of such investment
banking firm shall be borne by the Company.
     Section 8.07 Public Offerings. Until the Junior Preferred Payment shall
have occurred, a Majority in Interest of the Junior Preferred Members shall have
the right to appoint one of the global coordinators (who shall also serve as
lead book-running managers) (the “Global Coordinators”) for each Public Offering
occurring prior thereto, and the AIG Member shall have the right to appoint one
of the Global Coordinators, and after prior consultations with the Preferred
Members, any additional Global Coordinators and book runners for each such
Public Offering. The additional book runners, if any, shall report to the Global
Coordinators who shall be responsible on a joint basis for overseeing the book
runners and determining their compensation and allocations and all other
important matters for which lead underwriters are customarily responsible in
public offerings of securities of this type.

38



--------------------------------------------------------------------------------



 



ARTICLE IX
DISSOLUTION; LIQUIDATION
     Section 9.01 Dissolution. The Company shall be dissolved and its affairs
wound up on the first to occur of any of the following events:
          (a) the prior approval of both (x) the Board of Managers and
(y) unless the Junior Preferred Payment has occurred or the dissolution will
result in payment of the Junior Preferred Payment in full and, as long as the
Consent Holder holds Junior Preferred Interests, the Consent Holder (as
contemplated by Section 4.01(d)), to dissolve the Company; or
          (b) any other event sufficient under the Act to cause the dissolution
of the Company.
     Section 9.02 Final Accounting. Upon the dissolution of the Company, a
proper accounting shall be made from the date of the last previous accounting to
the date of dissolution.
     Section 9.03 Liquidation.
          (a) Dissolution of the Company shall be effective as of the date on
which the event occurs giving rise to the dissolution and all Members shall be
given prompt notice thereof in accordance with Article XI hereof, but the
Company shall not terminate until the assets of the Company have been
distributed as provided for in Section 9.03(c) hereof. Notwithstanding the
dissolution of the Company, prior to the termination of the Company, the
business, assets and affairs of the Company shall continue to be governed by
this Agreement.
          (b) Upon the dissolution of the Company, the Board of Managers, or, if
there is no Board of Managers, a person selected by the Members, acting
unanimously, shall act as the liquidator (the “Liquidator”) of the Company to
wind up the Company. The Liquidator shall have full power and authority to sell,
assign and encumber any or all of the Company’s assets and to wind up and
liquidate the affairs of the Company in an orderly and business-like manner.
          (c) The Liquidator shall distribute all proceeds from liquidation in
the following order of priority:
               (i) first, to creditors of the Company (including creditors who
are Members) in satisfaction of the liabilities of the Company (whether by
payment or the making of reasonable provision for payment thereof); and
               (ii) second, to the Members of the Company in accordance with
Section 5.03 hereof.
               (iii) The Liquidator shall determine whether any assets of the
Company shall be liquidated through sale or shall be distributed in kind. A
distribution in kind of an asset to a Member shall be considered, for the
purposes of this Article IX, a distribution in an amount equal to the fair
market value of the assets so distributed as determined by the Liquidator in its
reasonable discretion.

39



--------------------------------------------------------------------------------



 



     Section 9.04 Cancellation of Certificate. Upon the completion of the
distribution of Company assets as provided in Section 9.03 hereof, the Company
shall be terminated and the person acting as Liquidator shall cause the
cancellation of the Certificate and shall take such other actions as may be
necessary or appropriate to terminate the Company.
ARTICLE X
NOTICES
     Section 10.01 Method for Notices. All notices, requests or other
communications to any party hereunder shall be in writing (which may include
facsimile transmission) and shall be given,
if to the Company, to:
ALICO Holdings LLC
c/o American International Group, Inc.
70 Pine Street,
New York, New York 10270
Attention: General Counsel
Facsimile: (212) 785-2175
Telephone: (212) 770-7000
with a copy to:
Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, New York 10153
Attention: Michael Aiello and Matthew Gilroy
Facsimile: (212) 310-8007
Telephone: (212) 310-8000
if to the FRBNY, to:
Federal Reserve Bank of New York
33 Liberty Street
New York, New York 10045-0001
Attention: Brett Phillips, Counsel
Facsimile: (212) 720-7797
Telephone: (212) 720-5166
with a copy to:
Davis Polk & Wardwell
450 Lexington Avenue
New York, New York 10017
Attention: John Amorosi and John Knight
Facsimile: (212) 450-3800

40



--------------------------------------------------------------------------------



 



Telephone: (212) 450-4000
if to the AIG Member, to:
American International Group, Inc.
70 Pine Street,
New York, New York 10270
Attention: General Counsel
Facsimile: (212) 785-2175
Telephone: (212) 770-7000
with a copy to:
Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, New York 10153
Attention: Michael Aiello and Matthew Gilroy
Facsimile: (212) 310-8007
Telephone: (212) 310-8000
if to any other Member to the address given for that Member on Schedule I
attached hereto, or such other address as that Member may specify by written
notice to the Board of Managers.
All such notices, requests and other communications shall be deemed received on
the date of receipt by the recipient thereof if received prior to 5 p.m. in the
place of receipt and such day is a business day in the place of receipt.
Otherwise, any such notice, request or communication shall be deemed not to have
been received until the next succeeding business day in the place of receipt.
ARTICLE XI
GENERAL PROVISIONS
     Section 11.01 Governing Law. This Agreement, or with respect to any claim
or cause of action (whether in contract or tort) that may arise out of or relate
to this Agreement or the negotiation, execution or performance of this Agreement
(including any representation or warranty made in connection with or as an
inducement to enter into this Agreement), shall be construed by, subject to and
governed in accordance with the internal Laws of the State of Delaware without
giving effect to conflict of Laws or other principles which may result in the
application of Laws other than the internal Laws of the State of Delaware.
     Section 11.02 Amendments by the Members. This Agreement and the Certificate
may be modified, amended or waived from time to time as determined and agreed by
(i) a Majority in Interest of the Common Members, (ii) a Majority in Interest of
the Senior Preferred Members and (iii) a Majority in Interest of the Junior
Preferred Members; provided, however, that no amendment that has a material and
adverse and disproportionate effect on any Member as

41



--------------------------------------------------------------------------------



 



compared to the other Members holding the same class of Securities shall be
approved without the consent of such Member.
     Section 11.03 Counterparts. This Agreement may be executed in counterparts,
each one of which shall be deemed an original and all of which together shall
constitute one and the same Agreement.
     Section 11.04 Construction; Headings. Whenever the feminine, masculine,
neuter, singular or plural shall be used in this Agreement, such construction
shall be given to such words or phrases as shall impart to this Agreement a
construction consistent with the interest of the Members entering into this
Agreement. Where used herein, the term “Federal” shall refer to the U.S. Federal
government. As used herein, “including” or include” shall mean “including
without limitation.” The headings and captions herein are inserted for
convenience of reference only and are not intended to govern, limit or aid in
the construction of any term or provision hereof. It is the intention of the
parties that every covenant, term, and provision of this Agreement shall be
construed simply according to its fair meaning and not strictly for or against
any party (notwithstanding any rule of law requiring an Agreement to be strictly
construed against the drafting party), it being understood that the parties to
this Agreement are sophisticated and have had adequate opportunity and means to
retain counsel to represent their interests and to otherwise negotiate the
provisions of this Agreement. To the extent that any ambiguity or inconsistency
arises with respect to any provision(s) of this Agreement (other than any
provision(s) relating to the Preferred Interests or any rights or obligations of
any Preferred Member, including the FRBNY Member), the Board of Managers shall
resolve such ambiguity or inconsistency in good faith and such resolution shall
be binding upon the Members.
     Section 11.05 Severability. If any term or provision of this Agreement or
the application thereof to any Person or circumstances shall be held invalid or
unenforceable, the remaining terms and provisions hereof and the application of
such term or provision to Persons or circumstances other than those to which it
is held invalid or unenforceable shall not be affected thereby.
     Section 11.06 Relations with Members. Unless named in this Agreement as a
Member, or unless admitted to the Company as a Substituted Member or an
Additional Member as provided in this Agreement, no Person shall be considered a
Member. Subject to Article VIII hereof, the Company and the Board of Managers
need deal only with Persons so named or admitted as Members.
     Section 11.07 Waiver of Action for Partition. Each of the Members
irrevocably waives during the term of the Company any right that such Member may
have to maintain an action for partition with respect to the property of the
Company.
     Section 11.08 Successors and Assigns. All of the terms and provisions of
this Agreement shall inure to the benefit of and be binding upon each of the
parties hereto and their respective Permitted Transferees and, in the case of
any FRBNY Member (other than rights which inure solely to the benefit of the
Consent Holder and therefore shall not be transferable other than to a Permitted
Transferee), any other transferee of the Preferred Units, if any;

42



--------------------------------------------------------------------------------



 



provided, however, that no Transfer of the Interest of any Member shall be made
except in accordance with the provisions of Article VIII hereof.
     Section 11.09 Entire Agreement. This Agreement (including the Schedules
hereto) and the other Transaction Documents constitute the entire agreement
among the Members and the Company or any Subsidiary with respect to the subject
matter hereof and thereof and supersede any agreement or understanding entered
into as of a date prior to the date hereof among or between them with respect to
the subject matter hereof and thereof.
     Section 11.10 No Third Party Beneficiaries. It is understood and agreed
among the parties that this Agreement and the covenants made herein are made
expressly and solely for the benefit of the parties hereto, and that no other
Person, other than an Indemnified Party pursuant to Sections 4.04 and 4.05
hereof, shall be entitled or be deemed to be entitled to any benefits or rights
hereunder, nor be authorized or entitled to enforce any rights, claims or
remedies hereunder or by reason hereof.
     Section 11.11 Other Instruments and Acts. The Members agree to execute any
other instruments or perform any other acts that are or may be necessary to
effectuate and carry on the Company created by this Agreement.
     Section 11.12 Remedies and Waivers. No delay or omission on the part of any
party to this Agreement in exercising any right, power or remedy provided by
applicable Law or provided hereunder shall impair such right, power or remedy or
operate as a waiver thereof. The single or partial exercise of any right, power
or remedy provided by applicable Law or provided hereunder shall not preclude
any other or further exercise of any other right, power or remedy. The rights,
powers and remedies provided hereunder are cumulative and are not exclusive of
any rights, powers and remedies provided by applicable Law.
     Section 11.13 Public Announcements. No Member will issue any public
announcements or disseminate any advertising or marketing material concerning
the existence or terms of this Agreement or the transactions contemplated hereby
without the prior written approval of each of the AIG Member and the FRBNY
Member, except to the extent such announcement is required by applicable Law. If
a public announcement is required by applicable Law, the Members will consult
with each other before making the public announcement. To the extent any
announcement or any advertising or marketing material permitted under this
Section 11.13 expressly refers to any Member or its Affiliates, such Member
shall, in its sole discretion, have the right to revise such announcement or
advertising or marketing material prior to granting such written approval.
     Section 11.14 Initial Public Offering.
          (a) Notwithstanding anything to the contrary contained herein but
subject to Section 4.01(d), in connection with any Initial Public Offering
approved in accordance with this Agreement, the Members hereby agree to discuss
in good faith whether any of the rights and obligations of the parties hereto
and the Company under this Agreement should be amended, restructured or
terminated, including, without limitation, whether any of the rights set forth
in Section 4.01(d) or 8.04 hereof should be terminated or made subject to any
time limitations, in

43



--------------------------------------------------------------------------------



 



order to permit the Initial Public Offering to be effected in a manner
consistent with applicable Law, market custom and the recommendations of the
Global Coordinators in light of market conditions at such time and the listing
requirements of the exchange or market on which the Initial Public Offering is
to be effected, taking into account, among other things, the rights of the
Preferred Members hereunder and their goal and expectation that the Senior
Preferred Redemption and the Junior Preferred Payment be effected as promptly as
practicable after the date hereof; provided, however, that this sentence shall
not in any way either (x) obligate any of the Members or the Company to agree to
any amendment, restructuring or termination of any such rights or (y) affect or
nullify any rights or obligations of the Members or the Company under this
Agreement.
          (b) Notwithstanding anything to the contrary contained herein but
subject to Section 4.01(d), in connection with any Initial Public Offering of
the Company (or its successor corporation) or any newly formed corporation as
described below, approved in accordance with this Agreement, and upon the
request of the Board of Managers, each of the Members hereby agrees that it
will, at the expense of the Entity subject to such Public Offering, take such
action and execute such documents as may reasonably be necessary to effect such
Public Offering as expeditiously as possible, including, without limitation,
taking all such actions and executing such documents as may reasonably be
necessary to convert the Company into a corporation or to contribute its
respective Securities to a newly formed corporation, in each case substantially
concurrently with the closing of such Public Offering; provided, however, that
in connection with any such conversion or contribution (i) each Preferred Member
shall be entitled to receive preferred stock of the corporation whose shares of
common stock are being sold in connection with such Public Offering with the
same economic rights as such Preferred Member was entitled to prior to such
conversion or contribution, including with an aggregate liquidation preference
equal to the amount such Preferred Member would be entitled to receive, in
respect of the Preferred Units which such Preferred Member held in the Company
immediately prior to such conversion or contribution, under Section 5.03 hereof
if a liquidation of the Company had occurred immediately prior to the
consummation of such Public Offering with the proceeds in such liquidation equal
in amount to the implied aggregate equity valuation of the Company (as
reasonably determined by the Board of Managers in good faith with the reasonable
agreement of a Majority in Interest of the Preferred Members) immediately prior
to the consummation of such Public Offering; (ii) the Common Members shall be
entitled to receive that value of common stock of the corporation whose shares
of common stock are being sold in connection with such Public Offering as equals
the amount such Common Member would be entitled to receive, relative to the
Common Units which such Member held in the Company immediately prior to such
conversion or contribution, under Section 5.03 hereof if a liquidation of the
Company had occurred immediately prior to the consummation of such Public
Offering with the proceeds in such liquidation equal in amount to the implied
aggregate equity valuation of the Company (as reasonably determined by the Board
of Managers in good faith with the reasonable agreement of a Majority in
Interest of the Preferred Members) immediately prior to the consummation of such
Public Offering; and (iii) each of the parties hereto and the Entity whose
Securities will be the subject of such Initial Public Offering shall enter into,
as a condition thereto, a shareholders agreement on substantially the same terms
and conditions, mutatis mutandis, as set forth herein; provided further that, in
connection with any such conversion or contribution, at any time and from time
to time following the expiration of any lock-up period for an Initial Public
Offering agreed to between the Preferred Members and the underwriters of any
Initial Public Offering (but

44



--------------------------------------------------------------------------------



 



in no event more than 180 days after the consummation thereof), (A) with respect
to the FRBNY Member, for as long as the FRBNY Member owns any Preferred Units,
the FRBNY Member shall, at any time (i) during the Initial Period, upon prior
consultation with, and during the 12-month period following the date of this
Agreement the prior concurrence of, the AIG Credit Facility Trust, be entitled
to make a Conversion Demand and (ii) following the Initial Period, in its sole
discretion, be entitled to make a Conversion Demand; and (B) with respect to the
Majority Preferred Members, (i) during the Initial Period, will not be entitled
to make a Conversion Demand, and (ii) following the Initial Period, shall, in
their sole discretion, be entitled to make a Conversion Demand (each of the
FRBNY Member with respect to clause (A) of this proviso and the Majority
Preferred Members with respect to clause (B) of this proviso, a “Conversion
Demanding Member”). For purposes of this Section 11.14(b), a “Conversion Demand”
means the Conversion Demanding Member may demand that any shares of preferred
stock issued to the Conversion Demanding Member shall convert, in whole or in
part, to shares of common stock of the Entity subject to such Public Offering
with a Trading Value that is equal to the then current liquidation preference on
such preferred stock up to a maximum number of shares of common stock of the
Entity subject to such Public Offering as are authorized but not outstanding at
the time of such conversion; provided further that any such conversion into
shares of common stock shall occur concurrently with and as a condition
precedent to the closing of a sale by the Conversion Demanding Member of such
shares of common stock (which sale would be subject to any restrictions or
lock-up periods they may be subject to at such time or otherwise having been
agreed to by the Preferred Members pursuant to this Section 11.14 or otherwise).
In connection with any such conversion of the Company into a corporation or
contribution of the Securities to a newly formed corporation, the Company and
the Preferred Members will jointly determine a sufficient (but fixed) number of
shares of common stock to be authorized by such new or successor Entity that
will be subject to such Public Offering at the time of formation under its
certificate of incorporation or comparable organizational documents as is
reasonably sufficient to permit the conversion of the preferred stock into
shares of common stock of such Entity as will reasonably be necessary to satisfy
the liquidation preference of such preferred stock.
          (c) Without limitation of the provisions of Sections 11.14(a) and
11.14(b), (A) the Members agree to enter into customary lock-up agreements with
the underwriters of any Initial Public Offering and a registration rights
agreement to be mutually agreed, provided, however, that no such lock-up
agreement or registration rights agreement shall provide for any Preferred
Member to be bound by any lock-up period exceeding 180 days and (B) in
connection with any Public Offering, the Company shall take all necessary
actions as expeditiously as possible to effect the registration of any
Securities to be offered in any Public Offering under the Securities Act and/or
otherwise comply with all requirements of the securities Laws of the
jurisdiction(s) governing any Public Offering and any applicable listing
standards of any stock exchange or quotation system upon which such Securities
are to be listed or quoted.
     Section 11.15 Consent to Jurisdiction and Service of Process. The Members
hereby consent to the jurisdiction of any state or federal court located within
the area encompassed by the State of Delaware and irrevocably agree that all
actions or proceedings arising out of or relating to this Agreement shall be
litigated in such courts. Each of the Members accepts for itself and in
connection with its respective properties, generally and unconditionally, the
exclusive jurisdiction and venue of the aforesaid courts and waives any defense
of forum non

45



--------------------------------------------------------------------------------



 



conveniens, and irrevocably agrees to be bound by any final, nonappealable
judgment rendered thereby in connection with this agreement.
     Section 11.16 Waiver of Jury Trial. The Members waive their respective
rights to a jury trial of any claim or cause of action based upon or arising out
of this Agreement or any dealings between them relating to the subject matter of
this Agreement and the relationship that is being established. The Members also
waive any bond or surety or security upon such bond which might, but for this
waiver, be required of any of the other parties. The scope of this waiver is
intended to be all-encompassing of any and all disputes that may be filed in any
court and that relate to the subject matter of this Agreement, including,
without limitation, contract claims, tort claims, breach of duty claims, and all
other common law and statutory claims. The Members acknowledge that this waiver
is a material inducement to enter into a business relationship, that each has
already relied on the waiver in entering into this Agreement and that each will
continue to rely on the waiver in their related future dealings. The Members
further warrant and represent that each Member has reviewed this waiver with its
legal counsel, and that each Member knowingly and voluntarily waives its jury
trial rights following consultation with legal counsel. This waiver is
irrevocable, meaning that it may not be modified either orally or in writing,
and the waiver shall apply to any subsequent amendments, renewals, supplements
or modifications to this Agreement or to any other documents or agreements
relating to the transaction completed hereby. In the event of litigation, this
Agreement may be filed as a written consent to a trial by the court.
     Section 11.17 Fees and Expenses. The AIG Member will bear and pay all
reasonable costs and expenses incurred by or on behalf of the FRBNY in
connection with the transactions contemplated by this Agreement, including the
reasonable fees and expenses of its financial or other consultants, investment
bankers, accountants and counsel, in accordance with Section 8.05 of the Credit
Agreement.
     Section 11.18 Regulated Insurance Companies. Each of the Members and the
Company acknowledges that the Insurance Subsidiaries are regulated Entities
whose businesses are subject to laws, regulations, directives or orders issued
from time to time by the relevant regulators and no term or condition of this
Agreement shall be interpreted in any manner that would require any Member or
the Company to take any action (or cause such action to be taken) that would
violate such Laws, regulations, directives or orders.

46



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first above written.

            THE COMPANY

ALICO HOLDINGS LLC
      By:   /s/ Alain Karaoglan        Name:   Alain Karaoglan        Title:  
Secretary        THE COMMON MEMBER

AMERICAN INTERNATIONAL GROUP, INC.
      By:   /s/ Alain Karaoglan        Name:   Alain Karaoglan        Title:  
Attorney-in-Fact        THE SENIOR PREFERRED MEMBER

FEDERAL RESERVE BANK OF NEW YORK
      By:   /s/ Michael Alix        Name:   Michael Alix        Title:   Senior
Vice President        THE JUNIOR PREFERRED MEMBER

FEDERAL RESERVE BANK OF NEW YORK
      By:   /s/ Michael Alix        Name:   Michael Alix        Title:   Senior
Vice President     

SIGNATURE PAGE TO SECOND AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT OF ALICO HOLDINGS LLC

 



--------------------------------------------------------------------------------



 



SCHEDULE I
LIST OF MEMBERS

                      Initial Capital     Name of Member   Address  
Contribution   Units
Senior Preferred Members:
          Senior Preferred Units:
Federal Reserve Bank of New York
  33 Liberty Street   $1,000,000,000   1,000
 
  New York, New York        
 
  10045-0001        
Junior Preferred Members:
          Junior Preferred Units:
Federal Reserve Bank of New York
  33 Liberty Street   $8,000,000,000   8,000
 
  New York, New York        
 
  10045-0001        
Common Members:
          Common Units:
American International Group, Inc.
  70 Pine Street   $6,000,000,000   60,000
 
  New York, New York        
 
  10270        

SCHEDULE I TO SECOND AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT OF ALICO HOLDINGS LLC

 



--------------------------------------------------------------------------------



 



SCHEDULE II
INSURANCE SUBSIDIARIES
Argentina
ALICO Compania de Seguros S.A.
ALICO Compania de Seguros de Retiros S.A.
Bulgaria
ALICO Bulgaria Zivotozastrahovatelno Druzestvo E.A.D.
UBB — ALICO Insurance Company JSC
Chile
La Interamericana Compania de Seguros de Vida S.A.
Colombia
AIG Colombia Seguros de Vida S.A.
Cyprus
Hellenic ALICO Life Insurance Company Ltd.
Czech Republic
First American Czech Insurance Company
Egypt
Pharaonic American Life Insurance Company — ALICO (Egypt)
France
ALICO S.A.
Hungary
AHICO First American Hungarian Insurance Company Rt.
Ireland
ALICO Life International Limited
Isle of Man
AIG Life International Ltd
Italy
ALICO Italia S.p.A.
Japan
AIG Edison Life Insurance Company
Toho Shinyo Hosho Company
Mexico
AIG Mexico Compania de Seguros
Pakistan
American Life Insurance Company (Pakistan) Ltd.
Peru
El Pacifico Peruano Suiza Compania de Seguros y Reaseguros
El Pacifico Vida Compania de Seguros y Reaseguros (ALICO owns 38%)
Poland
AMPLICO Life — First American-Polish Life Insurance & Reinsurance Company S.A.
(AMPLICO)
AMPLICO AIG Polska Towarzystwo Ubezpieczen S.A.
Romania
AIG Life Asigurari Romania S.A.
Russia
SCHEDULE II TO SECOND AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT ALICO HOLDINGS LLC

 



--------------------------------------------------------------------------------



 



ZAO ALICO Insurance Company (formerly known as ZAO AIG Life Insurance Company,
which was formerly known as ZAO Insurance Company AIG Russia)
Serbia
ALICO Akcioardslco Dnistvoza Zivotno Osiguranje
Slovakia
AMSLICO AIG Life poist’ovna a.s. (formerly known as First American Slovak Life
Insurance Company) (amslico)
Trinidad
American Life & General Insurance Company Ltd. (Trinidad & Tobago)
Turkey
American Life Hayat Sigorta A.S.
Ukraine
CJSC American Life Insurance Company AIG Life
Uruguay
ALICO Compania de Seguros de Vida, S.A.
Venezuela
Seguros Venezuela C.A.

 



--------------------------------------------------------------------------------



 



SCHEDULE III
MATERIAL SUBSIDIARIES
American Life Insurance Company
SCHEDULE III TO SECOND AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT ALICO HOLDINGS LLC

 



--------------------------------------------------------------------------------



 



SCHEDULE IV
BOARD OF MANAGERS
David Herzog
Brian Schreiber
Alain Karaoglan
SCHEDULE IV TO SECOND AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT ALICO HOLDINGS LLC

 



--------------------------------------------------------------------------------



 



SCHEDULE V
PERMITTED ACTIONS
*No reference to or disclosure of any item or other matter below shall be
construed as an admission or indication that such item or other matter is
material or necessarily required to be included herein.
Dissolution of AIG Limited — Nigeria and ALICO Limited — Nigeria.
Dissolution of AMLICOM, S.A. de C.V.
Transfer, for no consideration, of Delaware American Life Insurance Company by
AIG to the Company or ALICO Entities.
Cooperation and separation arrangements with American International Underwriters
(now known as Chartis Inc.) or its affiliates with respect to AIG ME or similar
arrangements in Western and Eastern Europe, not specifically otherwise mentioned
anywhere in this Schedule V, at fair value, as reasonably determined by ALICO.
Closing of acquisition of American International Assurance (B) Services Panama
from American International Assurance (Bermuda).
Acquisition of life insurance portfolio from American International Assurance
(Bermuda), at fair value, as reasonably determined by ALICO.
Acquisition of minority shares of ALICO Pakistan from individual shareholders.
Acquisition of minority shares of ALICO Egypt from individual or entity
shareholders.
Acquisition of AIG Life International Ltd. in the Isle of Man, from American
International Reinsurance Company.
Reorganization of ownership of AIG Powszechne Towarzystwo Emerytalne Spólke
Akcyjna within ALICO Entities.
Reorganization of ownership of AIG Vita S.p.A. within ALICO Entities.
Sale of all Japanese real estate owned by the ALICO home office to ALICO
Entities.
Formation of joint venture provided for in the Summary of Key Terms, dated
March 17, 2008, among American Life Insurance Company, AIU Holdings LLC and a
third party.
Purchase from American International Group, Kabushiki Kaisha of shares in Japan
company JIS & T at the current fair value.
Purchase of interests in Olinas Building in Kinshico, Tokyo, Japan from AIG Star
and AIG Edison.
Purchase or sale from American International Underwriters (now known as Chartis
Inc.) by ALICO of 49% of AIG Tower in Kinshico, Tokyo, Japan or sale
SCHEDULE V TO SECOND AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT ALICO HOLDINGS LLC

 



--------------------------------------------------------------------------------



 



by ALICO to American International Underwriters of 51% of AIG Tower in
Kinshicho, Tokyo, Japan, in each case, at fair market value.
Sale of AIG common stock to AIG or an AIG affiliate at fair market value, as
reasonably determined by AIG and ALICO.
Sale of general insurance portfolios by ALICO to American International
Underwriters (now known as Chartis Inc.) (AIG related entities), including for
UAE, Kuwait, Oman and Trinidad & Tobago (or shares of a company for the latter),
at fair value, as reasonably determined by ALICO.
Sale of AIG Tower in La Defense, Paris, France.
Sale of AIG Financial Assurance Kabushiki Kaisha to AIG or an affiliate of AIG
at fair value, as reasonably determined by AIG and ALICO, including any actions
taken with respect to any structured debt related thereto, which may include
capital or debt restructuring.
Sale of run-off book of business to American International Underwriters UK Ltd.,
of ALICO’s reinsurance interest in a book of business written and serviced by
UNAT in the United Kingdom and termination or commutation of insurance for the
same, at fair value, as reasonably determined by ALICO.
Fronting arrangements for or with American International Underwriters (now known
as Chartis Inc.) (AIG related entities), at fair value, as reasonably determined
by ALICO.
As contemplated by Section 3.6 of the Purchase Agreement, any amounts owed from
ALICO to AIG related to the Specified Intercompany Payables.
As contemplated by Section 3.10 of the Purchase Agreement, any amount owed from
ALICO to AIG related to all outstanding obligations regarding the termination of
the Tax Sharing Agreement.
Successful separation of ALICO from AIG requires transferring those employees
from AIG who support ALICO primarily in the functional departments. It is
anticipated that approximately up to 90 managerial employees will be transferred
from AIG’s internal world-wide life insurance group into ALICO and a net
additional 550 employees, in functional departments including the corporate
governance, the finance and the legal departments, will be hired by ALICO.
Termination of the FX Indemnity Agreement between ALICO and AIG.
Run-off of Modified Coinsurance and Coinsurance Agreements between ALICO and
Variable Annuity Life Insurance Company, covering variable annuity policies with
guaranteed minimum withdrawal benefit and/or guaranteed minimum income benefit
and/or guaranteed minimum death benefits.
Expiration of a guarantee between AIG and Reinsurance Group of America, Inc., a
third party reinsurer, regarding a reinsurance agreement between ALICO and
Reinsurance Group of America, Inc.
SCHEDULE V TO SECOND AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT ALICO HOLDINGS LLC

 



--------------------------------------------------------------------------------



 



Termination or modification of reinsurance agreements, at fair value, as
reasonably determined by ALICO.
Renegotiation of corporate insurance policies with third parties for D&O,
property, boiler & machinery, cyber risk, net diligence, casualty, umbrella,
employment practices, fidelity, fiduciary, storage tank, terrorism, fine arts,
foreign excess DIC, internet media, security and privacy liability, which are
currently covered under AIG’s corporate insurance policies and the termination
of such arrangements or agreements.
Separation related actions concerning shared pension plan assets and liabilities
with AIG, including the unfunded liabilities of the UK shared plan and the
qualified, non-qualified SERP/Excess and post-retirement medical plans in the
Home Office.
Actions related to unfunded pension liabilities as set forth in Exhibit D to the
Disclosure Letter to the Purchase Agreement.
Purchase by ALICO home office of a ¥15 billion note receivable from ALICO Japan,
payable by AIG Funding, Inc., and the subsequent cancellation of a ¥15 billion
note payable to AIG Funding, Inc.
Termination and the obtainment of replacement software or services provided by,
or pursuant to arrangements with third party servicers that have agreements
with, AIG Global Services or AIG Kabushiki Kaisha.
Payment of overhead allocation to AIG for certain corporate functions, including
treasury, rating agencies, comptrollers, restructuring, tax, investor and media
relations, enterprise risk management, internal audit, strategic planning, human
resources, legal, international realty, information based marketing, reinsurance
services, administrative services, business information, communications, life
management, international retirement services, corporate affairs, business and
corporate development, senior advisors, executive management, stockholder and
board of director expenses, actuarial, transformation, the office of the Chief
Accounting Officer, and corporate initiatives.
SCHEDULE V TO SECOND AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT ALICO HOLDINGS LLC

 



--------------------------------------------------------------------------------



 



SCHEDULE VI
FORM OF
JOINDER AGREEMENT
     The undersigned, _______________ (the “Joining Party”), as a condition
precedent to becoming a Member of ALICO Holdings LLC, a Delaware limited
liability company (the “Company”) hereby agrees that upon the execution of this
Joinder Agreement, the undersigned shall become a party to that certain Second
Amended and Restated Limited Liability Company Agreement of the Company dated as
of December 1, 2009 (the “LLC Agreement”) by and among the Members of the
Company and shall be fully bound by, and subject to, all of the covenants, terms
and conditions of the LLC Agreement as though an original party thereto and
shall be deemed, and is hereby admitted as, a Member for all purposes thereof
and entitled to all the rights incidental thereto. Capitalized terms used herein
but not otherwise defined shall have the meanings set forth in the LLC
Agreement.
     To the extent the Joining Party became a Member by virtue of its status as
a Permitted Transferee pursuant to Section 8.02 of the LLC Agreement and at any
time ceases to qualify as a Permitted Transferee in relation to the transferring
Common Member from which the Joining Party received such Units, the Joining
Party agrees to immediately Transfer any such Units back to the transferring
Common Member.
     To the extent the Joining Party became a Member by virtue of its status as
a Permitted Transferee of the FRBNY pursuant to Section 8.02 of the LLC
Agreement, the Joining Party has entered into a confidentiality agreement with
the Company in the form of the Nondisclosure Agreement or, if not, the Joining
Party agrees to be subject to the terms and conditions of the Nondisclosure
Agreement as if the Joining Party were the FRBNY.
     This Joinder Agreement shall take effect and shall become an integral part
of the LLC Agreement immediately upon execution and delivery to the Company of
this Joinder Agreement.
     This Joinder Agreement shall be governed by and construed in accordance
with the laws of the State of Delaware (without giving effect to any provision
thereof relating to conflicts of laws).
     IN WITNESS WHEREOF, this JOINDER AGREEMENT has been duly executed by or on
behalf of the undersigned as of the date below written.

                          [For Entities]       [For Individuals]  
 
                       
 
                       
 
                                     
 
              Name:        
 
                       
By:
                                             
 
  Name:           Address:                                  
 
  Title:                                          
 
                   
Date:
                                       

SCHEDULE VI TO SECOND AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT ALICO HOLDINGS LLC

 